                             United States Department of the Interior
                                     Office of Subsistence Management
                                       1011 East Tudor Road MS 121
                                       Anchorage, Alaska 99503-6199
IN REPLY REFER TO:
OSM 20022.SD



Memorandum

To:          David Bernhardt, Secretary

Through:     Stephen Wackowski, Senior Advisor for Alaska Affairs

From:        Susan Detwiler, Assistant Regional Director, Office of Subsistence Management

Subject:     Federal Subsistence Board Delegation of Authority for Pandemic-related Emergency
             Special Actions.


Summary:

The Federal Subsistence Board (Board) has received several requests from remote Alaska communities
asking the Board for emergency openings of federal subsistence hunting seasons to address food
shortages associated with the COVID-19 pandemic. The requesters indicate that pandemic-related
reductions in travel, reductions in transportation of goods to their communities, and disruptions in the
national food supply (especially meat) are diminishing, or are expected to imminently diminish, the food
supply in their communities. They request the Board authorize, on an emergency basis, limited hunts
near their communities to ensure they have sufficient food.

The Board wants to respond expeditiously to these requests and has taken initial steps to delegate
authority to make independent determinations on these requests to the appropriate local federal land
managers. The delegated authority would be within limited parameters and would require the manager
to consult with the Emergency Operations Center and the Alaska Department of Fish and Game, among
others. The Board expects to continue to receive requests as the pandemic continues. The delegations
of authority would be similar to delegations of authority already in place for fisheries-related actions,
which allow local managers to open or close fishing seasons in response to quickly changing conditions.

Issue:

The Federal Subsistence Board has received twelve (11 hunting and 1 fishing) requests to date from
communities requesting emergency openings near their communities to mitigate food insecurity and


                                     DELIBERATIVE
                                        Exhibit 1 - Page 1 of 4                                         1
              Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 1 of 62
unmet nutritional needs resulting from the COVID-19 pandemic. The Board expects to receive more
requests as the pandemic continues. Requesters indicate pandemic-related reductions in freight service
bringing food and other supplies to their communities, restrictions on travel (including mandatory 14-
day quarantines for travelers), rural residents’ reluctance to travel to hub communities where they would
be exposed to COVID-19 and potentially bring it back to their communities (which generally have
limited medical facilities, if any), and community closures to reduce exposure to visitors who may bring
in COVID-19. Disruptions in the national commercial meat supply are diminishing, or are expected to
diminish, the food supply in remote communities. These requests have been augmented by repeated
public testimony at the Board’s April 20-24, 2020 public meeting, and by written comments, indicating
certain food lines have been interrupted to such a degree that a number of remote communities are
already facing the prospect of severe shortages of protein staples. 1

After discussions with FEMA, the Alaska Emergency Operations Center (EOC), Alaska Department of
Fish and Game (ADFG), subsistence users, and other stakeholders, the Board is considering using its
authorities at 36 CFR 242.19 and 50 CFR 100.19 to open targeted hunts of moose, deer, and caribou to
address food shortages or supply chain disruptions in rural Alaska during the COVID-19 emergency.
These openings would be accomplished by delegation of Board authority to designated DOI and USDA
field managers, who would base opening decisions on direct coordination with the Office of Subsistence
Management, EOC, and ADFG. These openings are intended to be temporary in nature to resolve
localized risks to public safety and are designed to assist the joint State/FEMA recovery efforts during
the Presidential COVID-19 disaster declaration in Alaska.

Scope and Authorities:

The remainder of this memorandum further describes the Board’s mandate and authorities as well as the
parameters under which additional hunting or fishing could be authorized in response to the crisis. As
detailed below, such emergency hunting or fishing opportunities, if any, would be made available to
specific rural communities only under limited circumstances and in response to specific conditions
following additional consultation with the State of Alaska Department of Fish and Game and the Unified
Command Mass Care Group. 2 A draft of the Delegation of Authority Letter is attached.

Title VIII of the Alaska National Interest Lands Conversation Act of 1980 (ANILCA), established a
priority for the taking of wild renewable resources, including fish and wildlife, on federal public lands in
Alaska for non-wasteful subsistence uses by rural Alaska residents. 3 In 1990, the Secretaries of the
Interior and Agriculture established the Federal Subsistence Board and delegated to it their respective


1
  At a telephonic public meeting of the Federal Subsistence Board on April 20-23, the Board heard from several tribal leaders
that their villages had submitted requests for additional hunting opportunities to the State of Alaska, but all of those requests
had been rejected. Tribal leaders did not indicate whether the State had provided rationale for the denials.
2
  On April 21, the Regional Solicitor’s Office sent an email to the Mass Care Group offering to open lines of communication
between that group and the Federal Subsistence Management Program to allow for consultation prior to making any COVID-
related decisions. In the initial reply to the Mass Care Group’s response that there were no food security issues in Alaska at
the time, SOL offered to share newly acquired information to the contrary received during the April Board meeting. SOL
also reached out to FEMA which directed the Board to the State EOC and Mass Care Group.
3
  16 U.S.C. §§ 3113-4.

                                             '(/,%(5$7,9(
                                                Exhibit 1 - Page 2 of 4                                                        2
                Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 2 of 62
authority to implement the subsistence priority. 4 The Board receives input from ten regional advisory
councils, which ANILCA required to be established in each subsistence resource region and to be
comprised of residents of that region with local knowledge of subsistence uses. 5

In enacting Title VIII of ANILCA, Congress recognized subsistence uses by rural residents of public
lands in Alaska is “essential” to, among other things, the “physical and economic existence” of those
rural residents. 6 Congress further recognized that “the situation in Alaska is unique in that, in most
cases, no practical alternative means are available to replace the food supplies and other items gathered
from fish and wildlife which supply rural residents dependent on subsistence uses.” 7 The ongoing
global pandemic has already precipitated government-mandated travel restrictions, shortages of key
items at commercial outlets, and other challenging circumstances making it even more difficult for rural
residents to provide food and other necessary items for themselves, their families, and their
communities. The Board recognizes the resulting risks to public safety and would issue any delegations
of authority as a proactive means of facilitating timely consideration of all food-security-related
emergency special action proposals that may arise in rural Alaska.

Public Safety Finding:

Current regulations give the Board the ability, in emergency situations, to immediately open, close, or
modify hunting or fishing opportunities without engaging in notice and comment rulemaking. 8 Such
actions may be taken only after consultation with the State of Alaska and the chair of the applicable
regional advisory council(s) and may not exceed 60 days in duration. 9 This authority stems from the
Board’s regulations, which state in relevant part that:

         In an emergency situation, if necessary to ensure the continued viability of a fish or
         wildlife population, to continue subsistence uses of fish or wildlife, or for public safety
         reasons, the Board may immediately open or close public lands for the taking of fish and
         wildlife for subsistence uses, or modify the requirements for take for subsistence uses. 10

The Board also has the option to re-delegate this authority to DOI or USDA agency field managers. 11
The Board exercises this option on a regular basis, typically by issuing a letter of delegation to the
manager which allows them, after consultation with the State and relevant advisory council chair, to set,
on an emergency or temporary basis, harvest and possession limits, define harvest areas, specify
methods or means of harvest, specify permit requirements, and open or close specific fish or wildlife


4
 50 C.F.R. § 100.10(d)(4). The voting members of the Board include the regional and state directors of five federal land
management agencies (FWS, BLM, NPS, BIA, and USDA Forest Service) and three rural residents of Alaska.
5
  16 U.S.C. § 3115(a)-(c).
6
  Id. at § 3111(1).
7
  Id. at § 3111(2).
8
  50 C.F.R. § 100.19(a).
9
  Id.
10
   Id.
11
   Id. at § 100.10(d)(6). See also 200 DM 2.1 (allowing for the redelegation of authority and stating that “[a]uthority should
be delegated to the lowest levels in the organization to better address issues and strengthen communications”).

                                               '(/,%(5$7,9(
                                               Exhibit 1 - Page 3 of 4                                                           3
                Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 3 of 62
harvest seasons within frameworks established by the Board. 12

Current Actions:

On April 9, 2020, the Board, following consultation with the Solicitor’s Office, voted to authorize a
process for sending letters of delegation to agency field managers to allow them to open, through
reliance on local knowledge and on an expedited basis, hunting and fishing opportunities in response to
any demonstrated COVID-19-related emergency situation relating to food security that rises to the level
of constituting a threat to public safety. Such openings would not exceed 60 days in duration and must
not constitute a threat to the viability of the relevant fish or wildlife resource. By the terms of the letter,
these delegations of authority will sunset on June 1, 2021. The managers would not be given any
authority to close hunting or fishing opportunities under state law.

While the Board has approved the concept of issuing these COVID-19-related delegation letters, it has
not issued any such letters to date. If no letters are issued in a timely manner, then it will fall to the
Board to make decisions on each of the emergency proposals, which can be accomplished either by e-
mail or by teleconference on the record.

A few key points regarding this issue bear emphasis:

     x   Based on discussions with and public testimony proffered by residents of Alaska, as well as the
         Alaska Governor’s decision to limit travel between communities, it is clear that certain supply
         lines within the state have disrupted and that the potential exists for this to result in significant
         threats to food security and public safety.
     x   No COVID-19-related action will be taken by the Federal Subsistence Board or their delegated
         agent if the requested hunting or fishing opportunity threatens the viability of the resource or in
         the absence of a demonstrable and imminent threat to public safety.
     x   Any actions so taken will be temporary in nature and will not remain in effect beyond the time
         that the threat to public safety has passed.
     x   No action will be taken by the Federal Subsistence Board or their delegated agent to open
         additional hunting or fishing opportunities prior to consultation with the ADFG and confirmation
         of need with the State of Alaska Unified Command Mass Care Group.

If there are additional questions that are not answered by this memorandum, please contact me, Thomas
Doolittle, Deputy Assistant Regional Director for the Office of Subsistence Management, or Kenneth
Lord, Assistant Regional Solicitor, Alaska Region.




12
  50 C.F.R. § 100.10(d)(6). Regulations draw a distinction between an “emergency special action,” which can be made
immediately but is limited in duration to 60 days, and a “temporary special action,” which can be longer in duration but
requires more procedural steps prior to implementation, including a public hearing.

                                            '(/,%(5$7,9(
                                               Exhibit 1 - Page 4 of 4                                                     4
               Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 4 of 62
                              Federal Subsistence Board
                                   1011 East Tudor Road, MS121
                                   Anchorage, Alaska 99503-6199


FISH and WILDLIFE SERVICE                                                                   FOREST SERVICE
BUREAU of LAND MANAGEMENT
NATIONAL PARK SERVICE
BUREAU of INDIAN AFFAIRS

       OSM 20039.CM                             JUN 02 2020




       Refuge Manager
       Togiak National Wildlife Refuge
       P.O. Box 270 MS 569
       Dillingham, Alaska 99576

       Dear Refuge Manager:

       This letter delegates specific regulatory authority from the Federal Subsistence Board (Board)
       to the Togiak National Wildlife Refuge Manager to issue emergency special actions related to
       food security and may be exercised only for reasons of public safety, and when doing so will not
       threaten the continued viability of the wildlife resource. This delegation only applies to Federal
       public lands subject to Alaska National Interest Lands Conservation Act (ANILCA) Title VIII
       jurisdiction within the portion of Unit 18 south of the Eek River drainage and north of the
       Goodnews River drainage, for the management of moose on these lands.

       Ongoing public health concerns have already precipitated Federal and State government-
       mandated restrictions, which may lead to challenging circumstances for rural residents to
       provide food and other necessary items for themselves, their families, and their communities.
       The Board recognizes the resulting risks to public safety and issues this delegation of authority
       as a proactive means of facilitating timely consideration of all emergency special action
       requests related to food security that may arise in rural Alaska.

       It is the intent of the Board that actions related to management of moose by Federal officials be
       coordinated, prior to implementation, with the Alaska Department of Fish and Game (ADF&G),
       representatives of the Office of Subsistence Management (OSM), and the Chair of the affected
       Council(s) to the extent possible. In addition, you will consult with the State of Alaska Unified
       Command Mass Care Group prior to implementing any emergency special action under this
       delegation. Your point of contact at the State of Alaska Unified Command Mass Care Group
       will be Bryan J. Fisher, Incident Commander, Alaska State Emergency Operations
       Center/Unified Command, at: b.fisher@alaska.gov.

       The Office of Subsistence Management will be used by managers to facilitate communication of
       actions and to ensure proposed actions are technically and administratively aligned with legal

                                         Exhibit 2 - Page 1 of 32
                 Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 5 of 62
mandates and policies. Federal managers are expected to work with managers from the State and
other Federal agencies, the Council Chairs or alternates, local Tribes, and Alaska Native
Corporations to minimize disruption to subsistence resource users and existing agency programs,
consistent with the need for an emergency special action.

                              DELEGATION OF AUTHORITY

1. Delegation: The Togiak National Wildlife Refuge Manager is hereby delegated authority to
issue emergency special actions affecting moose on Federal lands as outlined under the Scope of
Delegation. Emergency special actions may not exceed 60 days in length. Special actions are
governed by Federal regulation at 36 CFR 242.19 and 50 CFR 100.19.

2. Authority: This delegation of authority is established pursuant to 36 CFR 242.10(d)(6) and
50 CFR 100.10(d)(6), which state: “The Board may delegate to agency field officials the
authority to set harvest and possession limits, define harvest areas, specify methods or means of
harvest, specify permit requirements, and open or close specific fish or wildlife harvest seasons
within frameworks established by the Board.”

3. Scope of Delegation: The regulatory authority hereby delegated is limited to the following
authorities within the limits set by regulation at 36 CFR 242.26 and 50 CFR 100.26:

       x   Open, close, reopen a season, up to 60 days in duration, for moose on Federal public
           lands within Unit 18 south of the Eek River drainage and north of the Goodnews
           River drainage.

       x   Establish individual or community harvest limits, including antler and sex restrictions
           for moose within Unit 18 south of the Eek River drainage and north of the Goodnews
           River drainage.

       x   Specify permitting requirements, determine the number of permits to be issued, and
           set permit conditions for moose within Unit 18 south of the Eek River drainage and
           north of the Goodnews River drainage.

       x   Set harvest quotas for moose on Federal public lands within Unit 18 south of the Eek
           River drainage and north of the Goodnews River drainage.

This delegation does not permit you to close or reopen Federal public lands to nonsubsistence
hunting, nor does it permit you to specify methods and means, permit requirements, or harvest
and possession limits for State-managed hunts.

This delegation only applies to requests related to food security and may be exercised only for
reasons of public safety, and when doing so will not threaten the continued viability of the
wildlife resource. Requests from the public to issue special actions for other purposes are to be
directed to the Board through OSM.




                                  Exhibit 2 - Page 2 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 6 of 62
The Federal public lands subject to this delegated authority are those within Unit 18 south of the
Eek River drainage and north of the Goodnews River drainage.

4. Effective Period: This delegation of authority is effective from the date of this letter and
continues until June 1, 2021 unless rescinded by the Board at an earlier date.

5. Guidelines for Delegation: You will become familiar with the management history of the
wildlife species relevant to this delegation in the region, with current State and Federal
regulations and management plans, and be up-to-date on population and harvest status
information. You will provide subsistence users in the region a local point of contact about
Federal subsistence issues and regulations and facilitate a local liaison with State managers and
other user groups.

You will review special action requests or situations that may require a special action and all
supporting information to determine (1) consistency with 50 CFR 100.19 and 36 CFR 242.19,
(2) if the request/situation falls within the scope of authority, (3) if significant conservation
problems or subsistence harvest concerns are indicated, and (4) what the consequences of taking
an action or no action may be on potentially affected Federally qualified subsistence users and
non-Federally qualified users. Requests not within your delegated authority will be forwarded to
the Board for consideration. You will maintain a record of all special action requests and
rationale for your decision. A copy of this record will be provided to the Administrative Records
Specialist in OSM no later than sixty days after development of the document.

For management decisions on special actions, consultation is not always possible, but to the
extent practicable, two-way communication will take place before decisions are implemented.
You will also establish meaningful and timely opportunities for government-to-government
consultation related to pre-season and post-season management actions as established in the
Board’s Government to Government Tribal Consultation Policy (Federal Subsistence Board
Government to Government Tribal Consultation Policy 2012 and Federal Subsistence Board
Policy on Consultation with Alaska Native Claim Settlement Act Corporations 2015).

You will immediately notify the Board through the Assistant Regional Director for OSM, and
coordinate with the Chair(s) or alternate of the affected Council(s), local ADF&G managers, and
other affected Federal conservation unit managers concerning emergency special actions being
considered. You will ensure that you have communicated with OSM to ensure the special action
is aligned with ANILCA Title VIII, Federal Subsistence regulations and policy, and that the
perspectives of the Chair(s) or alternate of the affected Council(s), OSM, and affected State and
Federal managers have been fully considered in the review of the proposed special action.

If the timing of a regularly scheduled meeting of the affected Council(s) permits without
incurring undue delay, you may seek Council recommendations on the proposed emergency
special action(s). If the affected Council(s) provided a recommendation, and your action differs
from that recommendation, you will provide an explanation in writing in accordance with 50
CFR 100.10(e)(1) and 36 CFR 242.10(e)(1).




                                  Exhibit 2 - Page 3 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 7 of 62
You will issue decisions in a timely manner. Before the effective date of any decision,
reasonable efforts will be made to notify the public, OSM, affected State and Federal managers,
law enforcement personnel, and Council members. If a decision to take no action is made, you
will notify the proponent of the request immediately. A summary of special action requests and
your resultant actions must be provided to the coordinator of the appropriate Council(s) at the
end of each calendar year for presentation to the Council(s).

You may defer a special action request, otherwise covered by this delegation of authority, to the
Board in instances when the proposed management action will have a significant impact on a
large number of Federal subsistence users or is particularly controversial. This option should
be exercised judiciously and may be initiated only when sufficient time allows for it. Such
deferrals should not be considered when immediate management actions are necessary for
conservation purposes. The Board may determine that a special action request may best be
handled by the Board, subsequently rescinding the delegated regulatory authority for the specific
action only. In the event that the Alaska Unified Command Mass Care Group does not confirm
the need for this special action, you will defer this special action to the Board.

6. Support Services: Administrative support for regulatory actions will be provided by the
Office of Subsistence Management.

                                                Sincerely,



                                                Anthony Christianson
                                                Chair

cc:   Federal Subsistence Board
      Assistant Regional Director, Office of Subsistence Management
      Deputy Assistant Regional Director, Office of Subsistence Management
      Subsistence Policy Coordinator, Office of Subsistence Management
      Wildlife Division Supervisor, Office of Subsistence Management
      Bristol Bay Subsistence Council Coordinator, Office of Subsistence Management
      Yukon Kuskokwim Delta Subsistence Council Coordinator,
        Office of Subsistence Management
      Western Interior Alaska Subsistence Council Coordinator,
        Office of Subsistence Management
      Chair, Bristol Bay Subsistence Regional Advisory Council
      Chair, Yukon Kuskokwim Delta Subsistence Regional Advisory Council
      Chair, Western Interior Alaska Subsistence Regional Advisory Council
      Commissioner, Alaska Department of Fish and Game
      Federal Subsistence Liaison Team Leader, Alaska Department of Fish and Game
      Interagency Staff Committee
      Administrative Record




                                 Exhibit 2 - Page 4 of 32
         Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 8 of 62
                               Federal Subsistence Board
                                    1011 East Tudor Road, MS121
                                    Anchorage, Alaska 99503-6199

FISH and WILDLIFE SERVICE                                                                     FOREST SERVICE
BUREAU of LAND MANAGEMENT
NATIONAL PARK SERVICE
BUREAU of INDIAN AFFAIRS


       OSM 20041.CM                           JUN 02 2020




       Refuge Manager
       Izembek National Wildlife Refuge
       P.O. Box 127 MS 515
       Cold Bay, Alaska 99571-0127

       Dear Refuge Manager:

       This letter delegates specific regulatory authority from the Federal Subsistence Board (Board)
       to the Izembek National Wildlife Refuge Manager to issue emergency special actions related to
       food security and may be exercised only for reasons of public safety, and when doing so will not
       threaten the continued viability of the wildlife resource. This delegation only applies to Federal
       public lands subject to Alaska National Interest Lands Conservation Act (ANILCA) Title VIII
       jurisdiction within Unit 9D, for the management of caribou on these lands.

       Ongoing public health concerns have already precipitated Federal and State government-
       mandated restrictions, which may lead to challenging circumstances for rural residents to
       provide food and other necessary items for themselves, their families, and their communities.
       The Board recognizes the resulting risks to public safety and issues this delegation of authority
       as a proactive means of facilitating timely consideration of all emergency special action
       requests related to food security that may arise in rural Alaska.

       It is the intent of the Board that actions related to management of caribou by Federal officials be
       coordinated, prior to implementation, with the Alaska Department of Fish and Game (ADF&G),
       representatives of the Office of Subsistence Management (OSM), and the Chair of the affected
       Council(s) to the extent possible. In addition, you will consult with the State of Alaska Unified
       Command Mass Care Group prior to implementing any emergency special action under this
       delegation. Your point of contact at the State of Alaska Unified Command Mass Care Group
       will be Bryan J. Fisher, Incident Commander, Alaska State Emergency Operations
       Center/Unified Command, at: b.fisher@alaska.gov.

       The Office of Subsistence Management will be used by managers to facilitate communication of
       actions and to ensure proposed actions are technically and administratively aligned with legal
       mandates and policies. Federal managers are expected to work with managers from the State and

                                         Exhibit 2 - Page 5 of 32
                 Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 9 of 62
other Federal agencies, the Council Chairs or alternates, local Tribes, and Alaska Native
Corporations to minimize disruption to subsistence resource users and existing agency programs,
consistent with the need for an emergency special action.

                              DELEGATION OF AUTHORITY

1. Delegation: The Izembek National Wildlife Refuge Manager is hereby delegated authority to
issue emergency special actions affecting caribou on Federal lands as outlined under the Scope
of Delegation. Emergency special actions may not exceed 60 days in length. Special actions are
governed by Federal regulation at 36 CFR 242.19 and 50 CFR 100.19.

2. Authority: This delegation of authority is established pursuant to 36 CFR 242.10(d)(6) and
50 CFR 100.10(d)(6), which state: “The Board may delegate to agency field officials the
authority to set harvest and possession limits, define harvest areas, specify methods or means of
harvest, specify permit requirements, and open or close specific fish or wildlife harvest seasons
within frameworks established by the Board.”

3. Scope of Delegation: The regulatory authority hereby delegated is limited to the following
authorities within the limits set by regulation at 36 CFR 242.26 and 50 CFR 100.26:

       x   Open, close, reopen a season, up to 60 days in duration, for caribou on Federal public
           lands within Unit 9D.

       x   Establish individual or community harvest limits, including antler and sex restrictions
           for caribou within Unit 9D.

       x   Specify permitting requirements, determine the number of permits to be issued, and
           set permit conditions for caribou within Unit 9D.

       x   Set harvest quotas for caribou on Federal public lands within Unit 9D.



This delegation also permits you to close and reopen Federal public lands to nonsubsistence
hunting, but does not permit you to specify methods and means, permit requirements, or harvest
and possession limits for State-managed hunts.

This delegation only applies to requests related to food security and may be exercised only for
reasons of public safety, and when doing so will not threaten the continued viability of the
wildlife resource. Requests from the public to issue special actions for other purposes should be
directed to the Board through OSM.

The Federal public lands subject to this delegated authority are those within Unit 9D.

4. Effective Period: This delegation of authority is effective from the date of this letter and
continues until June 1, 2021 unless rescinded by the Board at an earlier date.



                                  Exhibit 2 - Page 6 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 10 of 62
5. Guidelines for Delegation: You will become familiar with the management history of the
wildlife species relevant to this delegation in the region, with current State and Federal
regulations and management plans, and be up-to-date on population and harvest status
information. You will provide subsistence users in the region a local point of contact about
Federal subsistence issues and regulations and facilitate a local liaison with State managers and
other user groups.

You will review special action requests or situations that may require a special action and all
supporting information to determine (1) consistency with 50 CFR 100.19 and 36 CFR 242.19,
(2) if the request/situation falls within the scope of authority, (3) if significant conservation
problems or subsistence harvest concerns are indicated, and (4) what the consequences of taking
an action or no action may be on potentially affected Federally qualified subsistence users and
non-Federally qualified users. Requests not within your delegated authority will be forwarded to
the Board for consideration. You will maintain a record of all special action requests and
rationale for your decision. A copy of this record will be provided to the Administrative Records
Specialist in OSM no later than sixty days after development of the document.

For management decisions on special actions, consultation is not always possible, but to the
extent practicable, two-way communication will take place before decisions are implemented.
You will also establish meaningful and timely opportunities for government-to-government
consultation related to pre-season and post-season management actions as established in the
Board’s Government to Government Tribal Consultation Policy (Federal Subsistence Board
Government to Government Tribal Consultation Policy 2012 and Federal Subsistence Board
Policy on Consultation with Alaska Native Claim Settlement Act Corporations 2015).

You will immediately notify the Board through the Assistant Regional Director for OSM, and
coordinate with the Chair(s) or alternate of the affected Council(s), local ADF&G managers, and
other affected Federal conservation unit managers concerning emergency special actions being
considered. You will ensure that you have communicated with OSM to ensure the special action
is aligned with ANILCA Title VIII, Federal Subsistence regulations and policy, and that the
perspectives of the Chair(s) or alternate of the affected Council(s), OSM, and affected State and
Federal managers have been fully considered in the review of the proposed special action.

If the timing of a regularly scheduled meeting of the affected Council(s) permits without
incurring undue delay, you may seek Council recommendations on the proposed emergency
special action(s). If the affected Council(s) provided a recommendation, and your action differs
from that recommendation, you will provide an explanation in writing in accordance with 50
CFR 100.10(e)(1) and 36 CFR 242.10(e)(1).

You will issue decisions in a timely manner. Before the effective date of any decision,
reasonable efforts will be made to notify the public, OSM, affected State and Federal managers,
law enforcement personnel, and Council members. If a decision to take no action is made, you
will notify the proponent of the request immediately. A summary of special action requests and
your resultant actions must be provided to the coordinator of the appropriate Council(s) at the
end of each calendar year for presentation to the Council(s).




                                  Exhibit 2 - Page 7 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 11 of 62
You may defer a special action request, otherwise covered by this delegation of authority, to the
Board in instances when the proposed management action will have a significant impact on a
large number of Federal subsistence users or is particularly controversial. This option should be
exercised judiciously and may be initiated only when sufficient time allows for it. Such deferrals
should not be considered when immediate management actions are necessary for conservation
purposes. The Board may determine that a special action request may best be handled by the
Board, subsequently rescinding the delegated regulatory authority for the specific action only. In
the event that the Alaska Unified Command Mass Care Group does not confirm the need for this
special action, you will defer this special action to the Board.

6. Support Services: Administrative support for regulatory actions will be provided by the
Office of Subsistence Management.

                                                 Sincerely,



                                                 Anthony Christianson
                                                 Chair

cc:   Federal Subsistence Board
      Assistant Regional Director, Office of Subsistence Management
      Deputy Assistant Regional Director, Office of Subsistence Management
      Subsistence Policy Coordinator, Office of Subsistence Management
      Wildlife Division Supervisor, Office of Subsistence Management
      Kodiak/Aleutians Subsistence Council Coordinator, Office of Subsistence Management
      Chair, Kodiak/Aleutians Subsistence Regional Advisory Council
      Commissioner, Alaska Department of Fish and Game
      Federal Subsistence Liaison Team Leader, Alaska Department of Fish and Game
      Interagency Staff Committee
      Administrative Record




                                 Exhibit 2 - Page 8 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 12 of 62
                              Federal Subsistence Board
                                   1011 East Tudor Road, MS121
                                   Anchorage, Alaska 99503-6199

FISH and WILDLIFE SERVICE                                                                    FOREST SERVICE
BUREAU of LAND MANAGEMENT
NATIONAL PARK SERVICE
BUREAU of INDIAN AFFAIRS


       OSM 20043.CM                          JUN 02 2020



       Refuge Manager
       Yukon Delta National Wildlife Refuge
       P.O. Box 346
       Bethel, Alaska 99559

       Dear Refuge Manager:

       This letter delegates specific regulatory authority from the Federal Subsistence Board (Board)
       to the Yukon Delta National Wildlife Manager to issue emergency special actions related to
       food security and may be exercised only for reasons of public safety, and when doing so will not
       threaten the continued viability of the wildlife resource. This delegation only applies to Federal
       public lands subject to Alaska National Interest Lands Conservation Act (ANILCA) Title VIII
       jurisdiction within Unit 18 remainder, for the management of moose on these lands.

       Ongoing public health concerns have already precipitated Federal and State government-
       mandated restrictions, which may lead to challenging circumstances for rural residents to
       provide food and other necessary items for themselves, their families, and their communities.
       The Board recognizes the resulting risks to public safety and issues this delegation of authority
       as a proactive means of facilitating timely consideration of all emergency special action
       requests related to food security that may arise in rural Alaska.

       It is the intent of the Board that actions related to management of moose by Federal officials be
       coordinated, prior to implementation, with the Alaska Department of Fish and Game (ADF&G),
       representatives of the Office of Subsistence Management (OSM), and the Chair of the affected
       Council(s) to the extent possible. In addition, you will consult with the State of Alaska Unified
       Command Mass Care Group prior to implementing any emergency special action under this
       delegation. Your point of contact at the State of Alaska Unified Command Mass Care Group
       will be Bryan J. Fisher, Incident Commander, Alaska State Emergency Operations
       Center/Unified Command, at: b.fisher@alaska.gov .

       The Office of Subsistence Management will be used by managers to facilitate communication of
       actions and to ensure proposed actions are technically and administratively aligned with legal
       mandates and policies. Federal managers are expected to work with managers from the State and
       other Federal agencies, the Council Chairs or alternates, local Tribes, and Alaska Native

                                         Exhibit 2 - Page 9 of 32
                Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 13 of 62
Corporations to minimize disruption to subsistence resource users and existing agency programs,
consistent with the need for an emergency special action.



                              DELEGATION OF AUTHORITY

1. Delegation: The Yukon Delta National Wildlife Manager is hereby delegated authority to
issue emergency special actions affecting moose on Federal lands as outlined under the Scope of
Delegation. Emergency special actions may not exceed 60 days in length. Special actions are
governed by Federal regulation at 36 CFR 242.19 and 50 CFR 100.19.

2. Authority: This delegation of authority is established pursuant to 36 CFR 242.10(d)(6) and
50 CFR 100.10(d)(6), which state: “The Board may delegate to agency field officials the
authority to set harvest and possession limits, define harvest areas, specify methods or means of
harvest, specify permit requirements, and open or close specific fish or wildlife harvest seasons
within frameworks established by the Board.”

3. Scope of Delegation: The regulatory authority hereby delegated is limited to the following
authorities within the limits set by regulation at 36 CFR 242.26 and 50 CFR 100.26:

       x   Open, close, reopen a season, up to 60 days in duration, for moose on Federal public
           lands within Unit 18 remainder.

       x   Establish individual or community harvest limits, including antler and sex restrictions
           for moose within Unit 18 remainder.

       x   Specify permitting requirements, determine the number of permits to be issued, and
           set permit conditions for moose within Unit 18 remainder.

       x   Set harvest quotas for moose on Federal public lands within Unit 18 remainder.

This delegation also permits you to close and reopen Federal public lands to nonsubsistence
hunting, but does not permit you to specify methods and means, permit requirements, or harvest
and possession limits for State-managed hunts.

This delegation only applies to requests related to food security and may be exercised only for
reasons of public safety, and when doing so will not threaten the continued viability of the
wildlife resource. Requests from the public to issue special actions for other purposes should be
directed to the Board through OSM.

The Federal public lands subject to this delegated authority are those within Unit 18 remainder.

4. Effective Period: This delegation of authority is effective from the date of this letter and
continues until June 1, 2021 unless rescinded by the Board at an earlier date.

5. Guidelines for Delegation: You will become familiar with the management history of the
wildlife species relevant to this delegation in the region, with current State and Federal

                                 Exhibit 2 - Page 10 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 14 of 62
regulations and management plans, and be up-to-date on population and harvest status
information. You will provide subsistence users in the region a local point of contact about
Federal subsistence issues and regulations and facilitate a local liaison with State managers and
other user groups.

You will review special action requests or situations that may require a special action and all
supporting information to determine (1) consistency with 50 CFR 100.19 and 36 CFR 242.19,
(2) if the request/situation falls within the scope of authority, (3) if significant conservation
problems or subsistence harvest concerns are indicated, and (4) what the consequences of taking
an action or no action may be on potentially affected Federally qualified subsistence users and
non-Federally qualified users. Requests not within your delegated authority will be forwarded to
the Board for consideration. You will maintain a record of all special action requests and
rationale for your decision. A copy of this record will be provided to the Administrative Records
Specialist in OSM no later than sixty days after development of the document.

For management decisions on special actions, consultation is not always possible, but to the
extent practicable, two-way communication will take place before decisions are implemented.
You will also establish meaningful and timely opportunities for government-to-government
consultation related to pre-season and post-season management actions as established in the
Board’s Government to Government Tribal Consultation Policy (Federal Subsistence Board
Government to Government Tribal Consultation Policy 2012 and Federal Subsistence Board
Policy on Consultation with Alaska Native Claim Settlement Act Corporations 2015).

You will immediately notify the Board through the Assistant Regional Director for OSM, and
coordinate with the Chair(s) or alternate of the affected Council(s), local ADF&G managers, and
other affected Federal conservation unit managers concerning emergency special actions being
considered. You will ensure that you have communicated with OSM to ensure the special action
is aligned with ANILCA Title VIII, Federal Subsistence regulations and policy, and that the
perspectives of the Chair(s) or alternate of the affected Council(s), OSM, and affected State and
Federal managers have been fully considered in the review of the proposed special action.

If the timing of a regularly scheduled meeting of the affected Council(s) permits without
incurring undue delay, you may seek Council recommendations on the proposed emergency
special action(s). If the affected Council(s) provided a recommendation, and your action differs
from that recommendation, you will provide an explanation in writing in accordance with 50
CFR 100.10(e)(1) and 36 CFR 242.10(e)(1).

You will issue decisions in a timely manner. Before the effective date of any decision,
reasonable efforts will be made to notify the public, OSM, affected State and Federal managers,
law enforcement personnel, and Council members. If a decision to take no action is made, you
will notify the proponent of the request immediately. A summary of special action requests and
your resultant actions must be provided to the coordinator of the appropriate Council(s) at the
end of each calendar year for presentation to the Council(s).

You may defer a special action request, otherwise covered by this delegation of authority, to the
Board in instances when the proposed management action will have a significant impact on a
large number of Federal subsistence users or is particularly controversial. This option should be

                                 Exhibit 2 - Page 11 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 15 of 62
exercised judiciously and may be initiated only when sufficient time allows for it. Such deferrals
should not be considered when immediate management actions are necessary for conservation
purposes. The Board may determine that a special action request may best be handled by the
Board, subsequently rescinding the delegated regulatory authority for the specific action only. In
the event that the Alaska Unified Command Mass Care Group does not confirm the need for this
special action, you will defer this special action to the Board.

6. Support Services: Administrative support for regulatory actions will be provided by the
Office of Subsistence Management.

                                                    Sincerely,



                                                    Anthony Christianson
                                                    Chair

cc:   Federal Subsistence Board
      Assistant Regional Director, Office of Subsistence Management
      Deputy Assistant Regional Director, Office of Subsistence Management
      Subsistence Policy Coordinator, Office of Subsistence Management
      Wildlife Division Supervisor, Office of Subsistence Management
      Yukon-Kuskokwim Delta Subsistence Council Coordinator,
        Office of Subsistence Management
      Western Interior Alaska Subsistence Council Coordinator,
        Office of Subsistence Management
      Chair, Yukon-Kuskokwim Delta Subsistence Regional Advisory Council
      Chair, Western Interior Alaska Subsistence Regional Advisory Council
      Commissioner, Alaska Department of Fish and Game
      Federal Subsistence Liaison Team Leader, Alaska Department of Fish and Game
      Interagency Staff Committee
      Administrative Record




                                 Exhibit 2 - Page 12 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 16 of 62
                              Federal Subsistence Board
                                   1011 East Tudor Road, MS121
                                   Anchorage, Alaska 99503-6199

FISH and WILDLIFE SERVICE                                                                   FOREST SERVICE
BUREAU of LAND MANAGEMENT
NATIONAL PARK SERVICE
BUREAU of INDIAN AFFAIRS


       OSM 20045.CM                           JUN 02 2020




       Refuge Manager
       Yukon Flats National Wildlife Refuge
       101 12th Avenue
       Room 264
       Fairbanks, Alaska 99701

       Dear Refuge Manager:

       This letter delegates specific regulatory authority from the Federal Subsistence Board (Board)
       to the Yukon Flats National Wildlife Refuge Manager to issue emergency special actions
       related to food security and may be exercised only for reasons of public safety, and when doing
       so will not threaten the continued viability of the wildlife resource. This delegation only
       applies to Federal public lands subject to Alaska National Interest Lands Conservation Act
       (ANILCA) Title VIII jurisdiction within Unit 25D, for the management of moose on these
       lands.

       Ongoing public health concerns have already precipitated Federal and State government-
       mandated restrictions, which may lead to challenging circumstances for rural residents to
       provide food and other necessary items for themselves, their families, and their communities.
       The Board recognizes the resulting risks to public safety and issues this delegation of authority
       as a proactive means of facilitating timely consideration of all emergency special action
       requests related to food security that may arise in rural Alaska.

       It is the intent of the Board that actions related to management of moose by Federal officials be
       coordinated, prior to implementation, with the Alaska Department of Fish and Game (ADF&G),
       representatives of the Office of Subsistence Management (OSM), and the Chair of the affected
       Council(s) to the extent possible. In addition, you will consult with the State of Alaska Unified
       Command Mass Care Group prior to implementing any emergency special action under this
       delegation. Your point of contact at the State of Alaska Unified Command Mass Care Group
       will be Bryan J. Fisher, Incident Commander, Alaska State Emergency Operations
       Center/Unified Command, at: b.fisher@alaska.gov .




                                        Exhibit 2 - Page 13 of 32
                Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 17 of 62
The Office of Subsistence Management will be used by managers to facilitate communication of
actions and to ensure proposed actions are technically and administratively aligned with legal
mandates and policies. Federal managers are expected to work with managers from the State and
other Federal agencies, the Council Chairs or alternates, local Tribes, and Alaska Native
Corporations to minimize disruption to subsistence resource users and existing agency programs,
consistent with the need for an emergency special action.

                              DELEGATION OF AUTHORITY

1. Delegation: The Yukon Flats National Wildlife Refuge Manager is hereby delegated
authority to issue emergency special actions affecting moose on Federal lands as outlined under
the Scope of Delegation. Emergency special actions may not exceed 60 days in length. Special
actions are governed by Federal regulation at 36 CFR 242.19 and 50 CFR 100.19.

2. Authority: This delegation of authority is established pursuant to 36 CFR 242.10(d)(6) and
50 CFR 100.10(d)(6), which state: “The Board may delegate to agency field officials the
authority to set harvest and possession limits, define harvest areas, specify methods or means of
harvest, specify permit requirements, and open or close specific fish or wildlife harvest seasons
within frameworks established by the Board.”

3. Scope of Delegation: The regulatory authority hereby delegated is limited to the following
authorities within the limits set by regulation at 36 CFR 242.26 and 50 CFR 100.26:

       x   Open, close, reopen a season, up to 60 days in duration, for moose on Federal public
           lands within Unit 25D.

       x   Establish individual or community harvest limits, including antler and sex restrictions
           for moose within Unit 25D.

       x   Specify permitting requirements, determine the number of permits to be issued, and
           set permit conditions for moose in Unit 25D.

       x   Set harvest quotas for moose on Federal public lands within Unit 25D.

This delegation also permits you to close and reopen Federal public lands to nonsubsistence
hunting, but does not permit you to specify methods and means, permit requirements, or harvest
and possession limits for State-managed hunts.

This delegation only applies to requests related to food security and may be exercised only for
reasons of public safety, and when doing so will not threaten the continued viability of the
wildlife resource. Requests from the public to issue special actions for other purposes should be
directed to the Board through OSM.

The Federal public lands subject to this delegated authority are those within Unit 25D.

4. Effective Period: This delegation of authority is effective from the date of this letter and
continues until June 1, 2021 unless rescinded by the Board at an earlier date.


                                 Exhibit 2 - Page 14 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 18 of 62
5. Guidelines for Delegation: You will become familiar with the management history of the
wildlife species relevant to this delegation in the region, with current State and Federal
regulations and management plans, and be up-to-date on population and harvest status
information. You will provide subsistence users in the region a local point of contact about
Federal subsistence issues and regulations and facilitate a local liaison with State managers and
other user groups.

You will review special action requests or situations that may require a special action and all
supporting information to determine (1) consistency with 50 CFR 100.19 and 36 CFR 242.19,
(2) if the request/situation falls within the scope of authority, (3) if significant conservation
problems or subsistence harvest concerns are indicated, and (4) what the consequences of taking
an action or no action may be on potentially affected Federally qualified subsistence users and
non-Federally qualified users. Requests not within your delegated authority will be forwarded to
the Board for consideration. You will maintain a record of all special action requests and
rationale for your decision. A copy of this record will be provided to the Administrative Records
Specialist in OSM no later than sixty days after development of the document.

For management decisions on special actions, consultation is not always possible, but to the
extent practicable, two-way communication will take place before decisions are implemented.
You will also establish meaningful and timely opportunities for government-to-government
consultation related to pre-season and post-season management actions as established in the
Board’s Government to Government Tribal Consultation Policy (Federal Subsistence Board
Government to Government Tribal Consultation Policy 2012 and Federal Subsistence Board
Policy on Consultation with Alaska Native Claim Settlement Act Corporations 2015).

You will immediately notify the Board through the Assistant Regional Director for OSM, and
coordinate with the Chair(s) or alternate of the affected Council(s), local ADF&G managers, and
other affected Federal conservation unit managers concerning emergency special actions being
considered. You will ensure that you have communicated with OSM to ensure the special action
is aligned with ANILCA Title VIII, Federal Subsistence regulations and policy, and that the
perspectives of the Chair(s) or alternate of the affected Council(s), OSM, and affected State and
Federal managers have been fully considered in the review of the proposed special action.

If the timing of a regularly scheduled meeting of the affected Council(s) permits without
incurring undue delay, you may seek Council recommendations on the proposed emergency
special action(s). If the affected Council(s) provided a recommendation, and your action differs
from that recommendation, you will provide an explanation in writing in accordance with 50
CFR 100.10(e)(1) and 36 CFR 242.10(e)(1).

You will issue decisions in a timely manner. Before the effective date of any decision,
reasonable efforts will be made to notify the public, OSM, affected State and Federal managers,
law enforcement personnel, and Council members. If a decision to take no action is made, you
will notify the proponent of the request immediately. A summary of special action requests and
your resultant actions must be provided to the coordinator of the appropriate Council(s) at the
end of each calendar year for presentation to the Council(s).




                                 Exhibit 2 - Page 15 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 19 of 62
You may defer a special action request, otherwise covered by this delegation of authority, to the
Board in instances when the proposed management action will have a significant impact on a
large number of Federal subsistence users or is particularly controversial. This option should be
exercised judiciously and may be initiated only when sufficient time allows for it. Such deferrals
should not be considered when immediate management actions are necessary for conservation
purposes. The Board may determine that a special action request may best be handled by the
Board, subsequently rescinding the delegated regulatory authority for the specific action only. In
the event that the Alaska Unified Command Mass Care Group does not confirm the need for this
special action, you will defer this special action to the Board.

6. Support Services: Administrative support for regulatory actions will be provided by the
Office of Subsistence Management.

                                                 Sincerely,



                                                 Anthony Christianson
                                                 Chair

cc:    Federal Subsistence Board
      Assistant Regional Director, Office of Subsistence Management
      Deputy Assistant Regional Director, Office of Subsistence Management
      Subsistence Policy Coordinator, Office of Subsistence Management
      Wildlife Division Supervisor, Office of Subsistence Management
      Eastern Interior Alaska Subsistence Council Coordinator,
        Office of Subsistence Management
      Chair, Eastern Interior Alaska Subsistence Regional Advisory Council
      Commissioner, Alaska Department of Fish and Game
      Federal Subsistence Liaison Team Leader, Alaska Department of Fish and Game
      Interagency Staff Committee
      Administrative Record




                                 Exhibit 2 - Page 16 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 20 of 62
                              Federal Subsistence Board
                                    1011 East Tudor Road, MS121
                                    Anchorage, Alaska 99503-6199

FISH and WILDLIFE SERVICE                                                                   FOREST SERVICE
BUREAU of LAND MANAGEMENT
NATIONAL PARK SERVICE
BUREAU of INDIAN AFFAIRS


       OSM 20047.CM                           JUN 02 2020



       Petersburg District Ranger
       Tongass National Forest
       P.O. Box 1328
       Petersburg, Alaska 99833

       Dear Petersburg District Ranger:

       This letter delegates specific regulatory authority from the Federal Subsistence Board (Board)
       to the Petersburg District Ranger to issue emergency special actions related to food security and
       may be exercised only for reasons of public safety, and when doing so will not threaten the
       continued viability of the wildlife resource. This delegation only applies to Federal public lands
       subject to Alaska National Interest Lands Conservation Act (ANILCA) Title VIII jurisdiction
       within Petersburg Ranger District of the Tongass National Forest, for the management of moose
       and deer on these lands.

       Ongoing public health concerns have already precipitated Federal and State government-
       mandated restrictions, which may lead to challenging circumstances for rural residents to
       provide food and other necessary items for themselves, their families, and their communities.
       The Board recognizes the resulting risks to public safety and issues this delegation of authority
       as a proactive means of facilitating timely consideration of all emergency special action
       requests related to food security that may arise in rural Alaska.

       It is the intent of the Board that actions related to management of moose and deer by Federal
       officials be coordinated, prior to implementation, with the Alaska Department of Fish and Game
       (ADF&G), representatives of the Office of Subsistence Management (OSM), and the Chair of
       the affected Council(s) to the extent possible. In addition, you will consult with the State of
       Alaska Unified Command Mass Care Group prior to implementing any emergency special action
       under this delegation. Your point of contact at the State of Alaska Unified Command Mass Care
       Group will be Bryan J. Fisher, Incident Commander, Alaska State Emergency Operations
       Center/Unified Command, at: b.fisher@alaska.gov .

       The Office of Subsistence Management will be used by managers to facilitate communication of
       actions and to ensure proposed actions are technically and administratively aligned with legal
       mandates and policies. Federal managers are expected to work with managers from the State and

                                        Exhibit 2 - Page 17 of 32
                Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 21 of 62
other Federal agencies, the Council Chairs or alternates, local Tribes, and Alaska Native
Corporations to minimize disruption to subsistence resource users and existing agency programs,
consistent with the need for an emergency special action.

                              DELEGATION OF AUTHORITY

1. Delegation: The Petersburg Ranger District of the Tongass National Forest is hereby
delegated authority to issue emergency special actions affecting moose and deer on Federal lands
as outlined under the Scope of Delegation. Emergency special actions may not exceed 60 days
in length. Special actions are governed by Federal regulation at 36 CFR 242.19 and 50 CFR
100.19.

2. Authority: This delegation of authority is established pursuant to 36 CFR 242.10(d)(6) and
50 CFR 100.10(d)(6), which state: “The Board may delegate to agency field officials the
authority to set harvest and possession limits, define harvest areas, specify methods or means of
harvest, specify permit requirements, and open or close specific fish or wildlife harvest seasons
within frameworks established by the Board.”

3. Scope of Delegation: The regulatory authority hereby delegated is limited to the following
authorities within the limits set by regulation at 36 CFR 242.26 and 50 CFR 100.26:

       x   Open, close, reopen a season, up to 60 days in duration, for moose and deer on
           Federal public lands within the Petersburg Ranger District of the Tongass National
           Forest.

       x   Establish individual or community harvest limits, including antler and sex restrictions
           for moose and deer within the Petersburg Ranger District of the Tongass National
           Forest.

       x   Specify permitting requirements, determine the number of permits to be issued, and
           set permit conditions for moose and deer within the Petersburg Ranger District of the
           Tongass National Forest.

       x   Set harvest quotas for moose and deer on Federal public lands within the Petersburg
           Ranger District of the Tongass National Forest.

This delegation also permits you to close and reopen Federal public lands to nonsubsistence
hunting, but does not permit you to specify methods and means, permit requirements, or harvest
and possession limits for State-managed hunts.

This delegation only applies to requests related to food security and may be exercised only for
reasons of public safety, and when doing so will not threaten the continued viability of the
wildlife resource. Requests from the public to issue special actions for other purposes should be
directed to the Board through OSM.

The Federal public lands subject to this delegated authority are those within the Petersburg
Ranger District of the Tongass National Forest.


                                 Exhibit 2 - Page 18 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 22 of 62
4. Effective Period: This delegation of authority is effective from the date of this letter and
continues until June 1, 2021 unless rescinded by the Board at an earlier date.

5. Guidelines for Delegation: You will become familiar with the management history of the
wildlife species relevant to this delegation in the region, with current State and Federal
regulations and management plans, and be up-to-date on population and harvest status
information. You will provide subsistence users in the region a local point of contact about
Federal subsistence issues and regulations and facilitate a local liaison with State managers and
other user groups.

You will review special action requests or situations that may require a special action and all
supporting information to determine (1) consistency with 50 CFR 100.19 and 36 CFR 242.19,
(2) if the request/situation falls within the scope of authority, (3) if significant conservation
problems or subsistence harvest concerns are indicated, and (4) what the consequences of taking
an action or no action may be on potentially affected Federally qualified subsistence users and
non-Federally qualified users. Requests not within your delegated authority will be forwarded to
the Board for consideration. You will maintain a record of all special action requests and
rationale for your decision. A copy of this record will be provided to the Administrative Records
Specialist in OSM no later than sixty days after development of the document.

For management decisions on special actions, consultation is not always possible, but to the
extent practicable, two-way communication will take place before decisions are implemented.
You will also establish meaningful and timely opportunities for government-to-government
consultation related to pre-season and post-season management actions as established in the
Board’s Government to Government Tribal Consultation Policy (Federal Subsistence Board
Government to Government Tribal Consultation Policy 2012 and Federal Subsistence Board
Policy on Consultation with Alaska Native Claim Settlement Act Corporations 2015).

You will immediately notify the Board through the Assistant Regional Director for OSM, and
coordinate with the Chair(s) or alternate of the affected Council(s), local ADF&G managers, and
other affected Federal conservation unit managers concerning emergency special actions being
considered. You will ensure that you have communicated with OSM to ensure the special action
is aligned with ANILCA Title VIII, Federal Subsistence regulations and policy, and that the
perspectives of the Chair(s) or alternate of the affected Council(s), OSM, and affected State and
Federal managers have been fully considered in the review of the proposed special action.

If the timing of a regularly scheduled meeting of the affected Council(s) permits without
incurring undue delay, you may seek Council recommendations on the proposed emergency
special action(s). If the affected Council(s) provided a recommendation, and your action differs
from that recommendation, you will provide an explanation in writing in accordance with 50
CFR 100.10(e)(1) and 36 CFR 242.10(e)(1).

You will issue decisions in a timely manner. Before the effective date of any decision,
reasonable efforts will be made to notify the public, OSM, affected State and Federal managers,
law enforcement personnel, and Council members. If a decision to take no action is made, you
will notify the proponent of the request immediately. A summary of special action requests and



                                 Exhibit 2 - Page 19 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 23 of 62
your resultant actions must be provided to the coordinator of the appropriate Council(s) at the
end of each calendar year for presentation to the Council(s).

You may defer a special action request, otherwise covered by this delegation of authority, to the
Board in instances when the proposed management action will have a significant impact on a
large number of Federal subsistence users or is particularly controversial. This option should be
exercised judiciously and may be initiated only when sufficient time allows for it. Such deferrals
should not be considered when immediate management actions are necessary for conservation
purposes. The Board may determine that a special action request may best be handled by the
Board, subsequently rescinding the delegated regulatory authority for the specific action only. In
the event that the Alaska Unified Command Mass Care Group does not confirm the need for this
special action, you will defer this special action to the Board.


6. Support Services: Administrative support for regulatory actions will be provided by the
Office of Subsistence Management.

                                                 Sincerely,



                                                 Anthony Christianson
                                                 Chair

cc:   Federal Subsistence Board
      Assistant Regional Director, Office of Subsistence Management
      Deputy Assistant Regional Director, Office of Subsistence Management
      Subsistence Policy Coordinator, Office of Subsistence Management
      Wildlife Division Supervisor, Office of Subsistence Management
      Southeast Alaska Subsistence Council Coordinator, Office of Subsistence Management
      Chair, Southeast Alaska Subsistence Regional Advisory Council
      Commissioner, Alaska Department of Fish and Game
      Federal Subsistence Liaison Team Leader, Alaska Department of Fish and Game
      Interagency Staff Committee
      Administrative Record




                                 Exhibit 2 - Page 20 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 24 of 62
                              Federal Subsistence Board
                                   1011 East Tudor Road, MS121
                                   Anchorage, Alaska 99503-6199

FISH and WILDLIFE SERVICE                                                                   FOREST SERVICE
BUREAU of LAND MANAGEMENT
NATIONAL PARK SERVICE
BUREAU of INDIAN AFFAIRS


       OSM 20049.CM                          JUN 02 2020



       Refuge Manager
       Koyukuk/Nowitna/Innoko
       National Wildlife Refuge
       101 Front Street 287
       Galena, Alaska 99741

       Dear Refuge Manager:

       This letter delegates specific regulatory authority from the Federal Subsistence Board (Board)
       to the Koyukuk/Nowitna/Innoko National Refuge Manager to issue emergency special actions
       related to food security and may be exercised only for reasons of public safety, and when doing
       so will not threaten the continued viability of the wildlife resource. This delegation only
       applies to Federal public lands subject to Alaska National Interest Lands Conservation Act
       (ANILCA) Title VIII jurisdiction within Unit 21D, for the management of moose on these
       lands.

       Ongoing public health concerns have already precipitated Federal and State government-
       mandated restrictions, which may lead to challenging circumstances for rural residents to
       provide food and other necessary items for themselves, their families, and their communities.
       The Board recognizes the resulting risks to public safety and issues this delegation of authority
       as a proactive means of facilitating timely consideration of all emergency special action
       requests related to food security that may arise in rural Alaska.

       It is the intent of the Board that actions related to management of moose by Federal officials be
       coordinated, prior to implementation, with the Alaska Department of Fish and Game (ADF&G),
       representatives of the Office of Subsistence Management (OSM), and the Chair of the affected
       Council(s) to the extent possible. In addition, you will consult with the State of Alaska Unified
       Command Mass Care Group prior to implementing any emergency special action under this
       delegation. Your point of contact at the State of Alaska Unified Command Mass Care Group
       will be Bryan J. Fisher, Incident Commander, Alaska State Emergency Operations
       Center/Unified Command, at: b.fisher@alaska.gov .




                                        Exhibit 2 - Page 21 of 32
                Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 25 of 62
The Office of Subsistence Management will be used by managers to facilitate communication of
actions and to ensure proposed actions are technically and administratively aligned with legal
mandates and policies. Federal managers are expected to work with managers from the State and
other Federal agencies, the Council Chairs or alternates, local Tribes, and Alaska Native
Corporations to minimize disruption to subsistence resource users and existing agency programs,
consistent with the need for an emergency special action.

                              DELEGATION OF AUTHORITY

1. Delegation: The Koyukuk/Nowitna/Innoko National Refuge Manager is hereby delegated
authority to issue emergency special actions affecting moose on Federal lands as outlined under
the Scope of Delegation. Emergency special actions may not exceed 60 days in length. Special
actions are governed by Federal regulation at 36 CFR 242.19 and 50 CFR 100.19.

2. Authority: This delegation of authority is established pursuant to 36 CFR 242.10(d)(6) and
50 CFR 100.10(d)(6), which state: “The Board may delegate to agency field officials the
authority to set harvest and possession limits, define harvest areas, specify methods or means of
harvest, specify permit requirements, and open or close specific fish or wildlife harvest seasons
within frameworks established by the Board.”

3. Scope of Delegation: The regulatory authority hereby delegated is limited to the following
authorities within the limits set by regulation at 36 CFR 242.26 and 50 CFR 100.26:

       x   Open, close, reopen a season, up to 60 days in duration, for moose on Federal public
           lands within Unit 21D.

       x   Establish individual or community harvest limits, including antler and sex restrictions
           for moose within Unit 21D.

       x   Specify permitting requirements, determine the number of permits to be issued, and
           set permit conditions for moose within Unit 21D.

       x   Set harvest quotas for moose on Federal public lands within Unit 21D.

This delegation also permits you to close and reopen Federal public lands to nonsubsistence
hunting, but does not permit you to specify methods and means, permit requirements, or harvest
and possession limits for State-managed hunts.

This delegation only applies to requests related to food security and may be exercised only for
reasons of public safety, and when doing so will not threaten the continued viability of the
wildlife resource. Requests from the public to issue special actions for other purposes should be
directed to the Board through OSM.

The Federal public lands subject to this delegated authority are those within Unit 21D.

4. Effective Period: This delegation of authority is effective from the date of this letter and
continues until June 1, 2021 unless rescinded by the Board at an earlier date.


                                 Exhibit 2 - Page 22 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 26 of 62
5. Guidelines for Delegation: You will become familiar with the management history of the
wildlife species relevant to this delegation in the region, with current State and Federal
regulations and management plans, and be up-to-date on population and harvest status
information. You will provide subsistence users in the region a local point of contact about
Federal subsistence issues and regulations and facilitate a local liaison with State managers and
other user groups.

You will review special action requests or situations that may require a special action and all
supporting information to determine (1) consistency with 50 CFR 100.19 and 36 CFR 242.19,
(2) if the request/situation falls within the scope of authority, (3) if significant conservation
problems or subsistence harvest concerns are indicated, and (4) what the consequences of taking
an action or no action may be on potentially affected Federally qualified subsistence users and
non-Federally qualified users. Requests not within your delegated authority will be forwarded to
the Board for consideration. You will maintain a record of all special action requests and
rationale for your decision. A copy of this record will be provided to the Administrative Records
Specialist in OSM no later than sixty days after development of the document.

For management decisions on special actions, consultation is not always possible, but to the
extent practicable, two-way communication will take place before decisions are implemented.
You will also establish meaningful and timely opportunities for government-to-government
consultation related to pre-season and post-season management actions as established in the
Board’s Government to Government Tribal Consultation Policy (Federal Subsistence Board
Government to Government Tribal Consultation Policy 2012 and Federal Subsistence Board
Policy on Consultation with Alaska Native Claim Settlement Act Corporations 2015).

You will immediately notify the Board through the Assistant Regional Director for OSM, and
coordinate with the Chair(s) or alternate of the affected Council(s), local ADF&G managers, and
other affected Federal conservation unit managers concerning emergency special actions being
considered. You will ensure that you have communicated with OSM to ensure the special action
is aligned with ANILCA Title VIII, Federal Subsistence regulations and policy, and that the
perspectives of the Chair(s) or alternate of the affected Council(s), OSM, and affected State and
Federal managers have been fully considered in the review of the proposed special action.

If the timing of a regularly scheduled meeting of the affected Council(s) permits without
incurring undue delay, you may seek Council recommendations on the proposed emergency
special action(s). If the affected Council(s) provided a recommendation, and your action differs
from that recommendation, you will provide an explanation in writing in accordance with 50
CFR 100.10(e)(1) and 36 CFR 242.10(e)(1).

You will issue decisions in a timely manner. Before the effective date of any decision,
reasonable efforts will be made to notify the public, OSM, affected State and Federal managers,
law enforcement personnel, and Council members. If a decision to take no action is made, you
will notify the proponent of the request immediately. A summary of special action requests and
your resultant actions must be provided to the coordinator of the appropriate Council(s) at the
end of each calendar year for presentation to the Council(s).




                                 Exhibit 2 - Page 23 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 27 of 62
You may defer a special action request, otherwise covered by this delegation of authority, to the
Board in instances when the proposed management action will have a significant impact on a
large number of Federal subsistence users or is particularly controversial. This option should be
exercised judiciously and may be initiated only when sufficient time allows for it. Such deferrals
should not be considered when immediate management actions are necessary for conservation
purposes. The Board may determine that a special action request may best be handled by the
Board, subsequently rescinding the delegated regulatory authority for the specific action only. In
the event that the Alaska Unified Command Mass Care Group does not confirm the need for this
special action, you will defer this special action to the Board.

6. Support Services: Administrative support for regulatory actions will be provided by the
Office of Subsistence Management.

                                                 Sincerely,



                                                 Anthony Christianson
                                                 Chair

cc:   Federal Subsistence Board
      Assistant Regional Director, Office of Subsistence Management
      Deputy Assistant Regional Director, Office of Subsistence Management
      Subsistence Policy Coordinator, Office of Subsistence Management
      Wildlife Division Supervisor, Office of Subsistence Management
      Western Interior Alaska Subsistence Council Coordinator,
        Office of Subsistence Management
      Chair, Western Interior Alaska Subsistence Regional Advisory Council
      Commissioner, Alaska Department of Fish and Game
      Federal Subsistence Liaison Team Leader, Alaska Department of Fish and Game
      Interagency Staff Committee
      Administrative Record




                                 Exhibit 2 - Page 24 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 28 of 62
                              Federal Subsistence Board
                                     1011 East Tudor Road, MS121
                                     Anchorage, Alaska 99503-6199

FISH and WILDLIFE SERVICE                                                                   FOREST SERVICE
BUREAU of LAND MANAGEMENT
NATIONAL PARK SERVICE
BUREAU of INDIAN AFFAIRS


       OSM 20051.CM                             JUN 02 2020



       Craig District Ranger
       Tongass National Forest
       P.O. Box 500
       Craig, Alaska 99921

       Dear Craig District Ranger:

       This letter delegates specific regulatory authority from the Federal Subsistence Board (Board)
       to the Craig District Ranger to issue emergency special actions related to food security and may
       be exercised only for reasons of public safety, and when doing so will not threaten the continued
       viability of the wildlife resource. This delegation only applies to Federal public lands subject
       to Alaska National Interest Lands Conservation Act (ANILCA) Title VIII jurisdiction within
       the Craig Ranger District of the Tongass National Forest, for the management of deer on these
       lands.

       Ongoing public health concerns have already precipitated Federal and State government-
       mandated restrictions, which may lead to challenging circumstances for rural residents to
       provide food and other necessary items for themselves, their families, and their communities.
       The Board recognizes the resulting risks to public safety and issues this delegation of authority
       as a proactive means of facilitating timely consideration of all emergency special action requests
       related to food security that may arise in rural Alaska.

       It is the intent of the Board that actions related to management of deer by Federal officials be
       coordinated, prior to implementation, with the Alaska Department of Fish and Game (ADF&G),
       representatives of the Office of Subsistence Management (OSM), and the Chair of the affected
       Council(s) to the extent possible. In addition, you will consult with the State of Alaska Unified
       Command Mass Care Group prior to implementing any emergency special action under this
       delegation. Your point of contact at the State of Alaska Unified Command Mass Care Group
       will be Bryan J. Fisher, Incident Commander, Alaska State Emergency Operations
       Center/Unified Command, at: b.fisher@alaska.gov .

       The Office of Subsistence Management will be used by managers to facilitate communication of
       actions and to ensure proposed actions are technically and administratively aligned with legal
       mandates and policies. Federal managers are expected to work with managers from the State and
       other Federal agencies, the Council Chairs or alternates, local Tribes, and Alaska Native
                                        Exhibit 2 - Page 25 of 32
                Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 29 of 62
Corporations to minimize disruption to subsistence resource users and existing agency programs,
consistent with the need for an emergency special action.

                              DELEGATION OF AUTHORITY

 Delegation: The Craig District Ranger is hereby delegated authority to issue emergency
special actions affecting deer on Federal lands as outlined under the Scope of Delegation.
Emergency special actions may not exceed 60 days in length. Special actions are governed by
Federal regulation at 36 CFR 242.19 and 50 CFR 100.19.

 Authority: This delegation of authority is established pursuant to 36 CFR 242.10(d)(6) and
50 CFR 100.10(d)(6), which state: “The Board may delegate to agency field officials the
authority to set harvest and possession limits, define harvest areas, specify methods or means of
harvest, specify permit requirements, and open or close specific fish or wildlife harvest seasons
within frameworks established by the Board.”

 Scope of Delegation: The regulatory authority hereby delegated is limited to the following
authorities within the limits set by regulation at 36 CFR 242.26 and 50 CFR 100.26:

       x   Open, close, reopen a season, up to 60 days in duration, for deer on Federal public
           lands within the Craig Ranger District.

       x   Establish individual or community harvest limits, including antler and sex restrictions
           for deer within the Craig District Ranger.

       x   Specify permitting requirements, determine the number of permits to be issued, and
           set permit conditions for deer within the Craig District Ranger.

       x   Set harvest quotas for deer on Federal public lands within the Craig District Ranger.

This delegation also permits you to close and reopen Federal public lands to nonsubsistence
hunting, but does not permit you to specify methods and means, permit requirements, or harvest
and possession limits for State-managed hunts.

This delegation only applies to requests related to food security and may be exercised only for
reasons of public safety, and when doing so will not threaten the continued viability of the
wildlife resource. Requests from the public to issue special actions for other purposes should
be directed to the Board through OSM.

The Federal public lands subject to this delegated authority are those within the Craig Ranger
District of the Tongass National Forest.

4. Effective Period: This delegation of authority is effective from the date of this letter and
continues until June 1, 2021 unless rescinded by the Board at an earlier date.

5. Guidelines for Delegation: You will become familiar with the management history of the
wildlife species relevant to this delegation in the region, with current State and Federal
regulations and management plans, and be up-to-date on population and harvest status

                                 Exhibit 2 - Page 26 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 30 of 62
information. You will provide subsistence users in the region a local point of contact about
Federal subsistence issues and regulations and facilitate a local liaison with State managers and
other user groups.

You will review special action requests or situations that may require a special action and all
supporting information to determine (1) consistency with 50 CFR 100.19 and 36 CFR 242.19,
(2) if the request/situation falls within the scope of authority, (3) if significant conservation
problems or subsistence harvest concerns are indicated, and (4) what the consequences of taking
an action or no action may be on potentially affected Federally qualified subsistence users and
non-Federally qualified users. Requests not within your delegated authority will be forwarded to
the Board for consideration. You will maintain a record of all special action requests and
rationale for your decision. A copy of this record will be provided to the Administrative Records
Specialist in OSM no later than sixty days after development of the document.

For management decisions on special actions, consultation is not always possible, but to the
extent practicable, two-way communication will take place before decisions are implemented.
You will also establish meaningful and timely opportunities for government-to-government
consultation related to pre-season and post-season management actions as established in the
Board’s Government to Government Tribal Consultation Policy (Federal Subsistence Board
Government to Government Tribal Consultation Policy 2012 and Federal Subsistence Board
Policy on Consultation with Alaska Native Claim Settlement Act Corporations 2015).

You will immediately notify the Board through the Assistant Regional Director for OSM, and
coordinate with the Chair(s) or alternate of the affected Council(s), local ADF&G managers, and
other affected Federal conservation unit managers concerning emergency special actions being
considered. You will ensure that you have communicated with OSM to ensure the special action
is aligned with ANILCA Title VIII, Federal Subsistence regulations and policy, and that the
perspectives of the Chair(s) or alternate of the affected Council(s), OSM, and affected State and
Federal managers have been fully considered in the review of the proposed special action.

If the timing of a regularly scheduled meeting of the affected Council(s) permits without
incurring undue delay, you may seek Council recommendations on the proposed emergency
special action(s). If the affected Council(s) provided a recommendation, and your action differs
from that recommendation, you will provide an explanation in writing in accordance with 50
CFR 100.10(e)(1) and 36 CFR 242.10(e)(1).

You will issue decisions in a timely manner. Before the effective date of any decision,
reasonable efforts will be made to notify the public, OSM, affected State and Federal managers,
law enforcement personnel, and Council members. If a decision to take no action is made, you
will notify the proponent of the request immediately. A summary of special action requests and
your resultant actions must be provided to the coordinator of the appropriate Council(s) at the
end of each calendar year for presentation to the Council(s).

You may defer a special action request, otherwise covered by this delegation of authority, to the
Board in instances when the proposed management action will have a significant impact on a
large number of Federal subsistence users or is particularly controversial. This option should be
exercised judiciously and may be initiated only when sufficient time allows for it. Such deferrals

                                 Exhibit 2 - Page 27 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 31 of 62
should not be considered when immediate management actions are necessary for conservation
purposes. The Board may determine that a special action request may best be handled by the
Board, subsequently rescinding the delegated regulatory authority for the specific action only. In
the event that the Alaska Unified Command Mass Care Group does not confirm the need for this
special action, you will defer this special action to the Board.

6. Support Services: Administrative support for regulatory actions will be provided by the
Office of Subsistence Management.

                                                 Sincerely,



                                                 Anthony Christianson
                                                 Chair

cc:   Federal Subsistence Board
      Assistant Regional Director, Office of Subsistence Management
      Deputy Assistant Regional Director, Office of Subsistence Management
      Subsistence Policy Coordinator, Office of Subsistence Management
      Wildlife Division Supervisor, Office of Subsistence Management
      Southeast Alaska Subsistence Council Coordinator, Office of Subsistence Management
      Chair, Southeast Alaska Subsistence Regional Advisory Council
      Commissioner, Alaska Department of Fish and Game
      Federal Subsistence Liaison Team Leader, Alaska Department of Fish and Game
      Interagency Staff Committee
      Administrative Record




                                 Exhibit 2 - Page 28 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 32 of 62
                              Federal Subsistence Board
                                   1011 East Tudor Road, MS121
                                   Anchorage, Alaska 99503-6199

FISH and WILDLIFE SERVICE                                                                   FOREST SERVICE
BUREAU of LAND MANAGEMENT
NATIONAL PARK SERVICE
BUREAU of INDIAN AFFAIRS


       OSM 20053.CM                           JUN 02 2020




       Ketchikan District Ranger
       Tongass National Forest
       3031 Tongass Avenue
       Ketchikan, Alaska 99901

       Dear Ketchikan District Ranger:

       This letter delegates specific regulatory authority from the Federal Subsistence Board (Board)
       to the Ketchikan District Ranger to issue emergency special actions related to food security and
       may be exercised only for reasons of public safety, and when doing so will not threaten the
       continued viability of the wildlife resource. This delegation only applies to Federal public
       lands subject to Alaska National Interest Lands Conservation Act (ANILCA) Title VIII
       jurisdiction within the Ketchikan Ranger District of the Tongass National Forest, for the
       management of deer on these lands.

       Ongoing public health concerns have already precipitated Federal and State government-
       mandated restrictions, which may lead to challenging circumstances for rural residents to
       provide food and other necessary items for themselves, their families, and their communities.
       The Board recognizes the resulting risks to public safety and issues this delegation of authority
       as a proactive means of facilitating timely consideration of all emergency special action
       requests related to food security that may arise in rural Alaska.

       It is the intent of the Board that actions related to management of deer by Federal officials be
       coordinated, prior to implementation, with the Alaska Department of Fish and Game (ADF&G),
       representatives of the Office of Subsistence Management (OSM), and the Chair of the affected
       Council(s) to the extent possible. In addition, you will consult with the State of Alaska Unified
       Command Mass Care Group prior to implementing any emergency special action under this
       delegation. Your point of contact at the State of Alaska Unified Command Mass Care Group
       will be Bryan J. Fisher, Incident Commander, Alaska State Emergency Operations
       Center/Unified Command, at: b.fisher@alaska.gov .

       The Office of Subsistence Management will be used by managers to facilitate communication of
       actions and to ensure proposed actions are technically and administratively aligned with legal
       mandates and policies. Federal managers are expected to work with managers from the State and

                                         Exhibit 2 - Page 29 of 32
                Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 33 of 62
other Federal agencies, the Council Chairs or alternates, local Tribes, and Alaska Native
Corporations to minimize disruption to subsistence resource users and existing agency programs,
consistent with the need for an emergency special action.

                                 DELEGATION OF AUTHORITY

1. Delegation: The Ketchikan District Ranger is hereby delegated authority to issue emergency
special actions affecting deer on Federal lands as outlined under the Scope of Delegation.
Emergency special actions may not exceed 60 days in length. Special actions are governed by
Federal regulation at 36 CFR 242.19 and 50 CFR 100.19.

2. Authority: This delegation of authority is established pursuant to 36 CFR 242.10(d)(6) and
50 CFR 100.10(d)(6), which state: “The Board may delegate to agency field officials the
authority to set harvest and possession limits, define harvest areas, specify methods or means of
harvest, specify permit requirements, and open or close specific fish or wildlife harvest seasons
within frameworks established by the Board.”

3. Scope of Delegation: The regulatory authority hereby delegated is limited to the following
authorities within the limits set by regulation at 36 CFR 242.26 and 50 CFR 100.26:

        x   Open, close, reopen a season, up to 60 days in duration, for deer on Federal public
            lands within the Ketchikan Ranger District.

        x   Establish individual or community harvest limits, including antler and sex restrictions
            for deer within the Ketchikan District Ranger.

        x   Specify permitting requirements, determine the number of permits to be issued, and
            set permit conditions for deer within the Ketchikan District Ranger.

        x   Set harvest quotas for deer on Federal public lands within the Ketchikan District
            Ranger.

This delegation also permits you to close and reopen Federal public lands to nonsubsistence
hunting, but does not permit you to specify methods and means, permit requirements, or harvest
and possession limits for State-managed hunts.

This delegation only applies to requests related to food security and may be exercised only for
reasons of public safety, and when doing so will not threaten the continued viability of the
wildlife resource. Requests from the public to issue special actions for other purposes should be
directed to the Board through OSM.

The Federal public lands subject to this delegated authority are those within the Ketchikan Ranger
District of the Tongass National Forest.

4. Effective Period: This delegation of authority is effective from the date of this letter and
continues until June 1, 2021 unless rescinded by the Board at an earlier date.



                                    Exhibit 2 - Page 30 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 34 of 62
5. Guidelines for Delegation: You will become familiar with the management history of the
wildlife species relevant to this delegation in the region, with current State and Federal
regulations and management plans, and be up-to-date on population and harvest status
information. You will provide subsistence users in the region a local point of contact about
Federal subsistence issues and regulations and facilitate a local liaison with State managers and
other user groups.

You will review special action requests or situations that may require a special action and all
supporting information to determine (1) consistency with 50 CFR 100.19 and 36 CFR 242.19,
(2) if the request/situation falls within the scope of authority, (3) if significant conservation
problems or subsistence harvest concerns are indicated, and (4) what the consequences of taking
an action or no action may be on potentially affected Federally qualified subsistence users and
non-Federally qualified users. Requests not within your delegated authority will be forwarded to
the Board for consideration. You will maintain a record of all special action requests and
rationale for your decision. A copy of this record will be provided to the Administrative Records
Specialist in OSM no later than sixty days after development of the document.

For management decisions on special actions, consultation is not always possible, but to the
extent practicable, two-way communication will take place before decisions are implemented.
You will also establish meaningful and timely opportunities for government-to-government
consultation related to pre-season and post-season management actions as established in the
Board’s Government to Government Tribal Consultation Policy (Federal Subsistence Board
Government to Government Tribal Consultation Policy 2012 and Federal Subsistence Board
Policy on Consultation with Alaska Native Claim Settlement Act Corporations 2015).

You will immediately notify the Board through the Assistant Regional Director for OSM, and
coordinate with the Chair(s) or alternate of the affected Council(s), local ADF&G managers, and
other affected Federal conservation unit managers concerning emergency special actions being
considered. You will ensure that you have communicated with OSM to ensure the special action
is aligned with ANILCA Title VIII, Federal Subsistence regulations and policy, and that the
perspectives of the Chair(s) or alternate of the affected Council(s), OSM, and affected State and
Federal managers have been fully considered in the review of the proposed special action.

If the timing of a regularly scheduled meeting of the affected Council(s) permits without
incurring undue delay, you may seek Council recommendations on the proposed emergency
special action(s). If the affected Council(s) provided a recommendation, and your action differs
from that recommendation, you will provide an explanation in writing in accordance with 50
CFR 100.10(e)(1) and 36 CFR 242.10(e)(1).

You will issue decisions in a timely manner. Before the effective date of any decision,
reasonable efforts will be made to notify the public, OSM, affected State and Federal managers,
law enforcement personnel, and Council members. If a decision to take no action is made, you
will notify the proponent of the request immediately. A summary of special action requests and
your resultant actions must be provided to the coordinator of the appropriate Council(s) at the
end of each calendar year for presentation to the Council(s).




                                 Exhibit 2 - Page 31 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 35 of 62
You may defer a special action request, otherwise covered by this delegation of authority, to the
Board in instances when the proposed management action will have a significant impact on a
large number of Federal subsistence users or is particularly controversial. This option should be
exercised judiciously and may be initiated only when sufficient time allows for it. Such deferrals
should not be considered when immediate management actions are necessary for conservation
purposes. The Board may determine that a special action request may best be handled by the
Board, subsequently rescinding the delegated regulatory authority for the specific action only. In
the event that the Alaska Unified Command Mass Care Group does not confirm the need for this
special action, you will defer this special action to the Board.

6. Support Services: Administrative support for regulatory actions will be provided by the
Office of Subsistence Management.

                                                 Sincerely,



                                                 Anthony Christianson
                                                 Chair

cc:   Federal Subsistence Board
      Assistant Regional Director, Office of Subsistence Management
      Deputy Assistant Regional Director, Office of Subsistence Management
      Subsistence Policy Coordinator, Office of Subsistence Management
      Wildlife Division Supervisor, Office of Subsistence Management
      Southeast Alaska Subsistence Council Coordinator, Office of Subsistence Management
      Chair, Southeast Alaska Subsistence Regional Advisory Council
      Commissioner, Alaska Department of Fish and Game
      Federal Subsistence Liaison Team Leader, Alaska Department of Fish and Game
      Interagency Staff Committee
      Administrative Record




                                 Exhibit 2 - Page 32 of 32
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 36 of 62
                     Exhibit
Case 3:20-cv-00195-SLG       3 - Page
                       Document   4-3 1 of 108/10/20 Page 37 of 62
                                      Filed
Logo     Department Name     Agency       Organization                              Organization Address Information
         United States       Forest       Tongass National Forest                   Petersburg Ranger District
         Department of       Service      Alaska Region                             P.O. Box 1328
         Agriculture                                                                Petersburg, AK 99833-1328
                                                                                    907-772-3871


                                                              File Code:      6220
                                                                   Date:      June 12, 2020


       Anthony Christiansen
       Federal Subsistence Board Chairman
       Department of Interior
       Office of Subsistence Management
       1011 East Tudor Road
       MS 121
       Anchorage, AK 99503-6199

       Dear Chairman Christiansen:
       On April 13, 2020, the Federal Subsistence Board (Board) received Special Action request WSA19-14
       from the Organized Village of Kake (OVK) to provide Federal harvest opportunities of moose and deer
       outside the regular seasons for reasons of public safety and food security during the COVID-19 pandemic.
       In response to OVK’s request, the Board issued a letter of delegated authority to me, the USDA Forest
       Service, Petersburg District Ranger on June 2, 2020, which granted specific authority to respond to
       requests for the taking of deer and moose for reasons of public safety and food security during the COVID-
       19 pandemic.
       Subsequently, on June 4, 2020, I received a letter from the OVK requesting the harvest of 2 moose and 5
       deer per month for a 60-day period. My letter of delegation requires, among other things, consultation with
       the Alaska Department of Fish and Game (ADF&G) and the State of Alaska Unified Command Mass Care
       Group (Mass Care Group). Concurrence with the proposed action was requested of ADF&G on June 4,
       2020. To date, I have not received an official response.
       My letter of delegated authority for this purpose stipulates that consultation with the Mass Care Group
       must occur prior to implementing any emergency special action. I contacted the Mass Care Group on June
       4, 2020 and was informed by Mark W. Roberts, Alaska SEOC Operations Section Chief, that the State was
       “unaware of any food shortages” in Kake. After further consultation between members of the Mass Care
       Group and me, they could not confirm any food shortage or supply chain disruption in Kake.
       My letter of delegation states that without confirmation of a food shortage by the State of Alaska Unified
       Command Mass Care Group, I must defer the special action to the Board. Therefore, with this letter I am
       deferring this special action request to the Board.
       Sincerely,




       TED SANDHOFER
       District Ranger


       cc: Earl Stewart, Wayne Owen



                                            Exhibit 4 - Page 1 of 1
                                         Caring for the Land and Serving People                  Printed on Recycled Paper
               Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page 38 of 62
                                                                      NWX-DOI-FISH & WILDLIFE
                                                                   Moderator: Subsistence Management
                                                                                 06-22-20/3:36 pm CT
                                                                               Confirmation # 1442442
                                                                                                Page 1




                            NWX-DOI-FISH & WILDLIFE

                         Moderator: Subsistence Management
                                    June 22, 2020
                                     3:36 pm CT


Coordinator:   Welcome and thank you for standing by. All participants will be able to listen
               only until the question-and-answer session of today's conference. At that time if
               you would like to ask a question you may do so by pressing star then 1 and
               recording your first and last name. Today's conference is being recorded. If you
               have any objections you may disconnect at this time. I would now like to turn
               the call over to your host for today, Ms. Sue Detwiler, Assistant Regional
               Director. Ma'am you may begin.


Sue Detwiler   Okay thank you operator. My name is Sue Detwiler, the new Assistant -
               relatively new Assistant Regional Director for the Office of Subsistence
               Management with Fish & Wildlife.


               I've been in the position for a couple of months now and so this is my first board
               meeting, and I am replacing Tom Doolittle who has done a great job these last
               almost two years in the position of Assistant Regional Director.


               So Tom is also online during this meeting as is Lisa Maas who is now also
               replacing (Suzanne Worker) as the Policy Coordinator, so they're both online
               along with some other folks from Office of Subsistence Management who will
               be here as support and also providing presentations.


                                                      Exhibit
       Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page5 39
                                                                - Page
                                                                   of 62 1 of 5
                                                                         NWX-DOI-FISH & WILDLIFE
                                                                      Moderator: Subsistence Management
                                                                                    06-22-20/3:36 pm CT
                                                                                  Confirmation # 1442442
                                                                                                  Page 79




(Bert Jackson):   There's (Joel).


Man:              Mr. (Jackson), are you on Mr. President?


(Bert Jackson):   Yes, I am, Mr. Chair. Okay, yes, we're going through this special request here
                  and you know we did develop now a semi-quasi policy out there hearing back
                  that we have to run our stuff through this program to identify whether the food
                  security issues are not. And, you know, there's some statements made about,
                  you know, the process that unfolded up to that determination. And so I just, you
                  know, wanted to get a little feedback or discussion out of Kake. I'll give you
                  that opportunity to speak today.


(Joel Jackson):   All right, thank you, Mr. (Chair). Like you all know, my name is (Joel Jackson).
                  I’m the president of the Organized Village of Kake. When I started this process
                  we did start having some problems securing meat for our village. You know, so
                  it was a food security back then. We are still getting some meat. But I think like
                  the Chairman said that, you know, it's hard to buy from the stores because the
                  prices have went up. They went way up for meat especially. And our stores are
                  still trying to fill their orders to where that everybody can get what they need.
                  We're still on limits on like for instance paper towel and tissue paper and that
                  kind of stuff, cleaning supply. But the meat that we're getting is processed meat.
                  It's - and I’m not speaking ill of the store. They're doing the best they can. You
                  know, it's processed meat. Nonetheless, it's not very good.


                  I mean I bought hamburger, the outside was pink. The inside was brown. And
                  that was the last time I bought hamburger from the store. I don't even buy any
                  other meat from the store at all unless it's frozen and, you know, comes direct
                  from the factory. Then I buy a little bit. But right now, with the number
                  climbing around us, right now I believe that we need the best quality meat that


                                                      Exhibit
       Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page5 40
                                                                - Page
                                                                   of 62 2 of 5
                                                                 NWX-DOI-FISH & WILDLIFE
                                                              Moderator: Subsistence Management
                                                                            06-22-20/3:36 pm CT
                                                                          Confirmation # 1442442
                                                                                          Page 80


        we can get for our people, our elders and our tribal citizens. I mean they're used
        to eating that meat. I mean that's about the healthiest meat that you can get. And
        right now at this point, it's very critical that we supply this meat to them. So that
        they are healthy as they can be. Because with the number climbing, it went from
        400 to over 700. You know, people in Alaska are affected by this COVID-19
        virus. And it's all around us. It's all around all the small villages.


        So, you know, right I'm concentrating. I'm trying to get them the best meat
        possible. We're trying to supply everybody in town with fresh fish. We believe
        in doing it ever since we started. You know, numerous people in town have
        pitched in and if they get, you know, al little bit more halibut or whatever, they
        give it out. You know, so we're trying to supplement the money that the - like
        my community we got about 85% unemployment. So, you know, it's important
        right now that we try to help our elders and tribal citizens. There's no disruption
        in the food chain other than at the vendors down south. We're not able to - the
        stores here are not able to secure everything that they ordered. Every order is
        limited.


        So and hey, we got a ferry today. Wow, probably over half a year went by
        before we got a ferry. I mean, you know, I don't know when the next one will
        be. I know the communities around us, you know, they're hurting. And as well
        as Kake. Anxiety level and the frustration and, you know, people are scared.
        And the best way that I see and I've been telling my nephews and my grandsons
        that if you get too much. You hand it out. Give it to them. They said that will put
        a smile on their face.


        And we need to lift our people up. So that's the whole things about us sharing.
        The concept of sharing has always been passed on to us. And, you know, that's
        very important right now. We're trying to hold each other up. And, you know,
        it's like I told Chad and he mentioned there's no shortage of moose or deer on


                                               Exhibit
Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page5 41
                                                         - Page
                                                            of 62 3 of 5
                                                                       NWX-DOI-FISH & WILDLIFE
                                                                    Moderator: Subsistence Management
                                                                                  06-22-20/3:36 pm CT
                                                                                Confirmation # 1442442
                                                                                                Page 81


               the island. The past couple of years have been phenomenal. We hardly have any
               people go to (unintelligible) where we used to have to go to get deer.


               So, you know, we've always been conservationists. We never took too much of
               anything. We were always mindful in our practice as native people. That we are
               responsible for our fish and wildlife. Probably more so than anybody else in this
               world. Because we lived on this land for over 10,000 years. So we know what
               our people need. And I've been very mindful of including everybody and
               everything that I did starting from the fish and game to the forest service.


               And then to you guys and I understand it went to the Department of the Interior
               and then went back down to (unintelligible). And then to the mass whatever
               thing. I never heard of it before. I don't know if anybody in our community
               heard of that before. So if they send out a questionnaire, the people would
               probably say what the heck is that? Who are these people?


               You know, so it's - and I appreciate your time. And I'll leave it at that. Thank
               you.


Man:           Thank you, Mr. (Jackson). Any questions from the board for Mr. (Jackson)? All
               right, hearing none, I thank you again, Mr. (Jackson) just wanted to, you know,
               just provide that opportunity for you to speak to the board on this specific topic
               and definitely the best deal in your community in these challenging times. And
               certainly broad that their cultural value system is such that we can take are of all
               the people to the best of their ability with, you know, our up and coming young
               subsistence users learning those traditional ways of sharing with their leaders
               and whatnot. So definitely appreciate your village and the way it's standing up
               in these trying times and making a difference for our people. So thank you.


               We'll go ahead and continue on with the discussion here, the other board


                                                      Exhibit
       Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page5 42
                                                                - Page
                                                                   of 62 4 of 5
                                                                           NWX-DOI-FISH & WILDLIFE
                                                                        Moderator: Subsistence Management
                                                                                      06-22-20/3:36 pm CT
                                                                                    Confirmation # 1442442
                                                                                                    Page 87


                  And so, you know, I feel this is a real good step in the direction of maintaining
                  the level of trust that we have already established. And, hopefully, it can build
                  off of this and continue to provide opportunity for the membership. Thank you,
                  guys, for the support on this. I think it's a very big deal.


Sue Detwiler:     Sorry, I think -


Greg Sickaniec:   Mr. Chair - Mr. Chair, this is Greg.


Tony Christianson:    Greg, go ahead.


Greg Sickaniec:   I was just going to ask - so under the information that was provided, there was a
                  description of the explanation that the emergency action authorized it from a
                  date of June 10 to August 10. Are we going to make adjustments to these dates
                  based on our action today? And I just wanted to make sure that we are
                  maintaining the expectation of this 30-day review by the in-season manager to
                  determine the need for an additional 30 days. I just want to make sure that I'm
                  comfortable with what we were - what we had on the table here.


Tony Christianson:    Okay. Is there anybody on the Board that is not comfortable with the criteria
                  as it is?


Dave Schmid:      No, Mr. Chairman. This is Dave. My understand was that, you know, that date
                  from the - it would be 30 days from the date here that the District Ranger
                  in-season manager issues that to the Organized Village of Kake, and that's up to
                  two moose and five deer for that 30 days and that he will re-evaluate at the end
                  of that based on the conditions at that point, was my understanding.


Greg Sickaniec:   This is Greg. I'm comfortable with that, from the date that the actual issuance of
                  the permit starts that window.


                                                      Exhibit
       Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page5 43
                                                                - Page
                                                                   of 62 5 of 5
          Clarification on harvest limits during pandemic-related emergency seasons
                                          Board Briefing
Background
The Board has delegated its authority to act on certain emergency special action requests
related to food security issues caused by the COVID-19 pandemic. Delegation of authority
letters were sent to in-season managers starting in early June 2020.
Issue
In-season mangers are now wondering whether or not harvest by individuals or communities
during any announced emergency season would count against an individual’s harvest limit for
the rest of the regulatory year. They have also expressed concerns about whether or not an
individual who harvests a moose (for example) during an emergency season would still be able
to obtain a State or Federal permits to harvest a moose during regular seasons under State
and/or Federal regulations.
Example A: Pursuant to a delegation of authority from the Board, an in-season manager
approves an emergency special action request for the harvest of three moose for a community
during an emergency season in July. Joe harvests a moose during July to help feed the
community. Can Joe still harvest a moose in September during the regular moose season?
Example B: Pursuant to a delegation of authority from the Board, an in-season manager
approves an emergency special action request for an emergency moose season in July for all
Federally qualified subsistence users. Jane harvests a moose in July during the emergency
season. Can Jane still harvest a moose in September during the regular moose season?
Current Status
Our initial view is that the approval of these emergency special action requests effectively
created additional hunting and fishing seasons (and associated harvest limits) and did not serve
to modify the terms (including harvest limits) of the existing hunting and fishing seasons
established by the Board’s duly promulgated regulations. As such, Joe and Jane can still harvest
their limits as specified at 50 CFR 100.25-.27, regardless of whether or how much they
harvested during the emergency seasons established through approval of these emergency
special actions.
Board Options
If the Board is satisfied with the current status described above, no action is required.
If the Board wants wildlife and fish harvested under these emergency special actions to count
towards the harvest limits associated with the existing regulatory subsistence hunting and
fishing seasons, there are ways to achieve that result via additional administrative process, at




                                                       Exhibit
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page6 44
                                                                 - Page
                                                                    of 62 1 of 2
least with respect to future harvest. But SOL would advise against attempting to retroactively
apply such limitations to wildlife and fish already harvested under these emergency special
actions.
Regulation for Reference
§100.25(a) Definitions: Harvest limit means the number of any one species permitted to be
taken by any one person or designated group, per specified time period, in a Unit or portion of
a Unit in which the taking occurs even if part or all of the harvest is preserved. A fish, when
landed and killed by means of rod and reel, becomes part of the harvest limit of the person
originally hooking it.




                                                      Exhibit
       Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page6 45
                                                                - Page
                                                                   of 62 2 of 2
                                               Exhibit
Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page7 46
                                                         - Page
                                                            of 62 1 of 2
                                               Exhibit
Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page7 47
                                                         - Page
                                                            of 62 2 of 2
                           Koyukuk – Special Action Request




Location
Koyukuk is located on the Yukon River near the mouth of the Koyukuk River, 30 miles west of
Galena and 290 air miles west of Fairbanks. It lies adjacent to the Koyukuk National Wildlife
Refuge and the Innoko National Wildlife Refuge (TCC, 2020).
Culture
Residents are primarily Koyukon Athabascans with a subsistence lifestyle (TCC, 2020).
Population
Current Population: 96
Transportation
The state-owned lighted, gravel runway provides year-round transportation. The river is heavily
traveled when ice-free, from mid-May through mid-October. Cargo is delivered by barge about
four times each summer. Numerous local trails and winter trails to Chance and Nulato are used
by residents. Snow machines, ATVs, and riverboats are used for local transportation (State of
Alaska, 2020).
Current Status of Deliveries of Food Supplies
Our food supplies have been gravely impacted by the COVID-19 pandemic and travel
restrictions. We rely heavily on our subsistence way of life to provide nourishment for our
community.
Current Health of the Village
The current population is mostly middle age residents with children, adolescents, and 15 or so
elders as well. We have single mothers in the community who need meat for their family. Our
hunters are ready to help provide the single mothers, handicap individuals, and elders with
moose sustenance. We are worried about the spread of COVID-19 to our community, and we
are trying to prepare and provide for our community currently.




                                                      Exhibit
       Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page8 48
                                                                - Page
                                                                   of 62 1 of 4
                                 Emergency Special Action
4-10-2020

Koyukuk Village
P.O. Box 109
Koyukuk, AK 99754
Leo Lolnitz
(907) 927-2253
Cell: 888-7805


Species: Moose (GMU 21D)

Action Requested:
Koyukuk Tribal village is requesting an Emergency Special Action to hunt Out of Season Moose
in the Game Management Unit 21D and Federal Public lands near or in the Innoko National
Wildlife Refuge, BLM Administered Land, Special Management Area, and Koyukuk National
Wildlife Refuge.


Current Regulation Affected:
   x   Federal Subsistence Management Regulations Booklet
          o Year: 2018-2020
          o Hunting / Unit 21 Middle Yukon
          o Page Number: 99, 100, 101, 102, 103, 104

Koyukuk Tribal Concerns and Immediate Action Needed
         Koyukuk Tribe is asking the Federal Subsistence Board to open an Emergency Moose
Season for 60 days or less in the Koyukuk surrounding areas. Koyukuk Tribe is concerned about
transportation and food supplies not being delivered to our community. Health Mandate 12
restricting Intrastate Travel has caused some communities to take action and look for ways to
ensure Food Security and Community Health. Koyukuk Tribe feels that this hunt is needed
immediately and a 3 to 4 week window would be enough time to pursue at least 3 moose due to
deteriorating snow and river ice conditions.
         While federal subsistence regulations are silent on the emergency taking of game, Alaska
Board of Game regulations specify the following: 5 AAC 92.400. Emergency taking of game
states, “Nothing in 5 AAC prohibits a person from taking game for food during a closed season
in case of dire emergency, as defined in 5 AAC 92.990. If it is reasonably possible to do so, the
person taking game under this section shall salvage all edible portions of the meat, and shall
deliver to the department all portions surplus to the alleviation of the dire emergency. (Eff.
7/5/85, Register 95).” In addition, dire emergency, “means a situation in which a person: (A) is
in a remote area; (B) is involuntarily experiencing an absence of food required to sustain life; (C)



                                                       Exhibit
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page8 49
                                                                 - Page
                                                                    of 62 2 of 4
will be unable to perform the functions necessary for survival, leading to a high risk of death or
serious and permanent health problems, if wild game food is not immediately taken and
consumed; and (D) cannot expect to obtain other food sources in time to avoid the consequences
described in (C) of this paragraph.”
        Koyukuk Tribe is requesting the Emergency Special Action because we feel our Tribal
subregion is experiencing a “dire emergency” situation as the COVID-19 pandemic is still taking
a hold on Alaska. Koyukuk Tribe is concerned that local stores and food supplies from
Fairbanks, and or Anchorage have been restricted causing remote and rural villages to experience
a Food Security shortage and detrimental effects on village community members' health. There
is a consensus among our fellow TCC member Tribes on offering each village the opportunity to
harvest up to 3 moose during a 60-day Emergency Opening to help curtail the food shortage
caused by COVID-19, Health Mandate 12, and decreasing food supplies making their way to
rural interior villages.
        In closing, Koyukuk is available for further deliberations, and further follow-up,
questions, and working out solutions.


Additional Information to Support Koyukuk’s Emergency Special Action

        Koyukuk Tribe continues to practice a subsistence way of life and we do not waste any
game that we obtain. We are trying our best currently to provide much needed food for our
community. We are trying to follow guidelines, regulations, and special actions to obtain food
for our people in an uncertain time. Our Ancestors have lived off the land for thousands of
generations. Our grandfathers passed on this knowledge and taught us how to live off the land
and respect the resource that we receive from the land. We do not take more than what we need
to survive. Thank you for your time taken to review our Special Action Request and we hope to
hear from you soon.




                                                      Exhibit
       Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page8 50
                                                                - Page
                                                                   of 62 3 of 4
                                           References
State of Alaska. (2020). Alaska Community Database Online: Koyukuk, Alaska. Retrieved
        from
        https://dcced.maps.arcgis.com/apps/MapJournal/index.html?appid=5232a55e0a0645acac
        33a0cd9cf9bab2
Tanana Chiefs Conference. (2020). Koyukuk: Quick Facts. Retrieved from
        https://www.tananachiefs.org/about/communities/koyukuk/
U.S. Department of the Interior. (2020). Wildlife Management Units: Middle Yukon Unit 21.
        Retrieved from
        https://www.doi.gov/sites/doi.gov/files/migrated/subsistence/library/maps/upload/unit21.
        pdf
U.S. Department of the Interior. (2020). Wildlife Regulations. Retrieved from
        https://www.doi.gov/sites/doi.gov/files/uploads/2018-
        20_wildlife_regs_book_final_web_3.pdf




                                                      Exhibit
       Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page8 51
                                                                - Page
                                                                   of 62 4 of 4
From:             Roberts, Mark W (MVA)
To:               bob_rebarchik@fws.gov
Subject:          RE: Consultation Request for Koyukuk Emergency Action Request
Date:             Thursday, June 25, 2020 10:14:00 AM


Bob,

I can be your point of contact for this.

Our Mass Care Group is not aware of any substantial food shortage or food supply chain disruption
due to COVID-19. Regular shipments of food and commercial supply is available in the State.

You can follow-up with me as needed. I am going to check with our Mass Care Group today
specifically about Koyukuk and will advise if there is any additional information.

Thank you,


Mark W Roberts
Alaska SEOC Operations Section Chief
2020 COVID-19 Response
2020_COVID-19@ak-prepared.com
SEOC: 907-428-7100

Alaska State Emergency Operations Center Manager
Alaska Division of Homeland Security and Emergency Management
Direct (907) 428-7016 Email: mark.roberts@alaska.gov Web: http://www.ready.alaska.gov
SEOC (907) 428-7100 seoc@ak-prepared.com
Toll Free: (800) 478-2337
P.O. Box 5750
JBER, AK 99505-5750




From: "Rebarchik, Bob" <bob_rebarchik@fws.gov>
Date: June 25, 2020 at 6:59:07 AM AKDT
To: "Fisher, Bryan J (MVA)" <b.fisher@alaska.gov>
Subject: Consultation Request for Koyukuk Emergency Action Request


Brian,

On April 13, 2020, the Federal Subsistence Board (Board) received Emergency Special Action
Request WSA 19-015 from the Koyukuk Tribal village (Koyukuk) to provide Federal harvest
opportunity of moose outside the regular seasons for reasons of public safety and food security
during the COVID-19 pandemic, Health Mandate 12, and decreasing food supplies making their way


                                                        Exhibit
         Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page9 52
                                                                  - Page
                                                                     of 62 1 of 2
to rural interior villages. In response to Koyukuk’s request, the Board issued a letter of delegation to
me, the Koyukuk/Nowitna/Innoko National Wildlife Refuge Manager on June 2, 2020, which
granted specific authority to respond to requests related to food security and exercised for reasons of
public safety.

Subsequently on June 3, 2020, I received a letter from Koyukuk requesting to open an emergency
moose season for 60 days or less to harvest 3 moose. Attached is a copy of that letter. My letter of
delegation requires me to consult with the State of Alaska Unified Command Mass Care Group
(Mass Care Group) prior to implementing any emergency special action. I am asking the Mass Care
Group to confirm the need for the emergency request by Koyukuk to open a moose hunt related to
food security for reasons of public safety.

Please provide a contact that I can consult with on this request. I am available by phone at
(907)-656-9601, by cell at 907-656-7446, or by email at bob_rebarchik@fws.gov.

I appreciate your time and look forward to hearing from you. Thank you.




Bob Rebarchik
Refuge Manager



Attachment:
Encl_1_WSA19-15 request




                                                      Exhibit
       Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20 Page9 53
                                                                - Page
                                                                   of 62 2 of 2
From: Maas, Lisa <Lisa_Maas@fws.gov>
Sent: Wednesday, July 22, 2020 12:02 PM
To: Mulligan, Benjamin J (DFG) <ben.mulligan@alaska.gov>; Burch, Mark E (DFG)
<mark.burch@alaska.gov>
Cc: Pappas, George E <george_pappas@fws.gov>
Subject: Board action on WSA19-15
Hi Ben and Mark,
FYI - the Board is voting on WSA19-15 (koyukuk special action) by e-mail poll. Votes are due by
COB July 27. Given the short/emergency nature of the request, a teleconference was not able
to be convened.
thanks,
Lisa
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
Lisa Maas
Acting Policy Coordinator/Wildlife Biologist
Office of Subsistence Management
U.S. Fish and Wildlife Service
Anchorage, AK
907-786-3357




                                                    Exhibit
      Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20    10 54
                                                         Page  - Page
                                                                  of 62 1 of 1
                                 Federal Subsistence Board
                                           News Release
U.S. Fish and Wildlife Service                                                                        Forest Service
Bureau of Land Management
National Park Service
Bureau of Indian Affairs
For Immediate Release:                                                  Contact: Lisa Maas
July 31, 2020                                                           (907) 786-3357 or (800) 478-1456
                                                                        lisa_maas@fws.gov: News release header
                                                               with DOI and USDA logo
     Changes in Federal Moose and Caribou Hunting Regulations in Unit 13
         Frequently asked questions on closure of Federal public lands to
                         non-Federally qualified users.
On July 16, 2020, the Federal Subsistence Board (Board) adopted Temporary Wildlife Special Action
WSA20-03 with modification to close the Federal public lands that are open to Federal subsistence
hunting in Units 13A and 13B to moose and caribou hunting by non-Federally qualified users for the
2020-2021 and 2021-2022 seasons. This factsheet answers common questions and concerns about the
closure.

    1. Exactly where does the Federal closure apply?
The closure only applies to the Federal public lands in Units 13A and 13B that are open to Federal
subsistence hunting. This includes the Federal subsistence hunt areas along the Richardson highway near
Paxson and the Delta and Gulkana river corridors that are managed by the Bureau of Land Management
(BLM). The yellow/shaded areas in the map at the end of this factsheet depict the BLM lands in Units
13A and 13B open to Federal subsistence hunting, which now comprise the “closure area.” A more
detailed map of the closed areas can be found at this link:

https://www.blm.gov/documents/alaska/public-room/map/state-moose-and-caribou-hunt-restricted-areas-
gmu13-and-b-2020-2022

    2. What activities are prohibited within the closure area?
Non-Federally qualified users (State hunters) may not hunt or harvest moose or caribou within the closure
area. However, non-Federally qualified users, hunting under State regulations, may still travel through,
camp, and hunt/trap for other species on Federal public lands within the closure area. The closure area
also remains open to all other activities such as hiking, boating, wildlife viewing, etc.

    3. Who is eligible to hunt moose and caribou on Federal public lands in Unit 13?
As of July 16, 2020, ONLY “Federally qualified subsistence users” are eligible to hunt moose and caribou
on Federal public lands in the closure area. “Federally qualified subsistence users” are rural residents
who have been determined by the Federal Subsistence Board to have customary and traditional use of
moose and caribou in Unit 13. For customary and traditional use determinations see 50 CFR 100.24 or
the Federal subsistence regulations book at:
https://www.doi.gov/sites/doi.gov/files/uploads/2018-20_wildlife_regs_book_final_web_3.pdf

    4. How long will this closure be in effect?
The closure is effective for the 2020-2021 and 2021-2022 seasons, which extend from July 1, 2020
through June 30, 2022.



  1011 East Tudor Road MS-121 x Anchorage, Alaska 99503-6199 x subsistence@fws.gov x (800) 478-1456 / (907) 786-3888
                           This document has been cleared for public release #29407312020.
                                                        Exhibit
          Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20    11 55
                                                             Page  - Page
                                                                      of 62 1 of 3
    5. Can a non-Federally qualified user take moose and caribou on gravel bars along navigable
        waters below the “ordinary high water mark” when the adjacent uplands are Federal
        public lands?
When the adjacent uplands are Federal public lands, the strip of land—often a gravel or mud bar—
between the edge of a river and the “ordinary high water mark” is open in some areas to moose and
caribou hunting by non-Federally qualified users. For the Unit 13 closure area, non-Federally qualified
users are allowed to take moose and caribou between the edge of the river and the ordinary high water
mark along navigable waters on BLM lands, including the Delta and Gulkana Rivers.
PLEASE NOTE: While non-Federally qualified users are allowed to take moose and caribou between the
edge of a river and the ordinary high water mark, both the hunter AND the caribou must be above the
actual water line but below the ordinary high water mark for the harvest to be legal. Hunters are
strongly urged to use caution and extremely good judgment if hunting in this narrow strip of land
to avoid the risk of violating the law.

     6. How is “ordinary high water mark” defined?
The ordinary high water mark means “that line on the shore established by the fluctuations of water and
indicated by physical characteristics such as a clear, natural line impressed on the bank, shelving, changes
in the character of soil, destruction of terrestrial vegetation, the presence of litter and debris, or other
appropriate means that consider the characteristics of the surrounding areas” (33 CFR 328.3).

    7. Can a Federally qualified subsistence user hunt in the closure area with only a State
        registration permit?
No, Federal registration permits are required to hunt moose (FM1301) and caribou (FC1302) under
Federal subsistence regulations in Unit 13. The closure area is closed to all moose and caribou hunting
under State regulations.

    8. Why did the Board enact this closure?
Similar to Emergency Orders issued by the Alaska Department of Fish and Game, the Federal Subsistence
Management Program can make in-season, out-of-cycle, temporary regulation changes through the
Special Action process. An individual submitted special action request asking the Board to close Federal
public lands in Unit 13 to the hunting of moose and caribou by non-Federally qualified users for the
2020/21 season. The Board acted on the request at a public meeting held by teleconference July 16, 2020.
The Board approved a closure in Units 13A and 13B only, for the 2020-2022 seasons due to necessity for
reasons of public safety and continuation of subsistence uses. The Board limited the closure Units 13A
and 13B because this is the area where most overcrowding, disruption of hunts, and serious safety
concerns have occurred.

    9. Who should I contact if I have further questions about this closure?
Please contact the Office of Subsistence Management at (907) 786-3888, (800) 478-1456 or
Subsistence@fws.gov. You can also contact the BLM Glennallen Field Office at (907) 822-3217.

Additional information on the Federal Subsistence Management Program may be found on the web at
www.doi.gov/subsistence or by visiting www.facebook.com/subsistencealaska.

Missing out on the latest Federal subsistence issues? If you’d like to receive emails and notifications
on the Federal Subsistence Management Program you may subscribe for regular updates by emailing
fws-fsb-subsistence-request@lists.fws.gov.




                                                      Exhibit
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20    11 56
                                                           Page  - Page
                                                                    of 62 2 of 3
                                 Federal Subsistence Board
                                           News Release
U.S. Fish and Wildlife Service                                                                        Forest Service
Bureau of Land Management
National Park Service
Bureau of Indian Affairs




                                                       -###-




  1011 East Tudor Road MS-121 x Anchorage, Alaska 99503-6199 x subsistence@fws.gov x (800) 478-1456 / (907) 786-3888
                           This document has been cleared for public release #29407312020.
                                                        Exhibit
          Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20    11 57
                                                             Page  - Page
                                                                      of 62 3 of 3
From:            Roberts, Mark W (MVA)
To:              michael.s.walker@usda.gov
Subject:         COVID Subsistence Hunts due to food shortage
Date:            Monday, June 29, 2020 11:46:00 AM
Attachments:     image001.png
                 image002.png
                 image003.png
                 image004.png


Shane:

I can be your point of contact for this inquiry. We have received inquiries from multiple ranger
districts in the state (more than 6) asking the same thing.
At this time, we are not aware of any substantial food shortage or food supply chain disruption in
the State of Alaska due to COVID-19.

You can contact me with any questions,

Thank you,


Mark W Roberts
Alaska SEOC Operations Section Chief
2020 COVID-19 Response
2020_COVID-19@ak-prepared.com
SEOC: 907-428-7100

Alaska State Emergency Operations Center Manager
Alaska Division of Homeland Security and Emergency Management
Direct (907) 428-7016 Email: mark.roberts@alaska.gov Web: http://www.ready.alaska.gov
SEOC (907) 428-7100 seoc@ak-prepared.com
Toll Free: (800) 478-2337
P.O. Box 5750
JBER, AK 99505-5750
===============================================================================

From: Walker, Michael S -FS <michael.s.walker@usda.gov>
Sent: Monday, June 29, 2020 11:33 AM
To: Fisher, Bryan J (MVA) <b.fisher@alaska.gov>
Cc: Shuler, Scot W -FS <scot.shuler@usda.gov>; Brigham, Delilah A -FS <delilah.brigham@usda.gov>
Subject: Federal Subsistence Board Special Action Request Update

Hello Mr. Fisher,

This is Shane Walker, the new U.S. Forest Service District Ranger in Ketchikan. Scot Shuler,
the District Ranger on the Prince of Wales Island, and myself are delegated authority from the
U.S. Federal Subsistence Board to respond to issue emergency special actions related to food
security on National Forest System lands on the Prince of Wales and Ketchikan Misty Fjords


                                                       Exhibit
         Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20    12 58
                                                            Page  - Page
                                                                     of 62 1 of 2
ranger districts.

The original emergency request was made in April by the Organized Village of Saxman. We
have been working with President Lee Wallace to obtain answers to the Feeding Assessment
Questions. As of this morning, President Wallace is preparing to send responses to the
questions to you and cc Scot, Delilah Brigham, and myself. We are available to speak with
you to coordinate further action. Thank-you.

Best,
Shane


              Shane Walker
              District Ranger
              Forest Service
              Tongass National Forest
              Ketchikan Misty Fjords Ranger District
              p: 907-228-4100
              c: 907-220-4634
              f: 907-225-8738
              michael.s.walker@usda.gov
              3031 Tongass Avenue
              Ketchikan, AK 99901
              www.fs.fed.us

              Caring for the land and serving people




This electronic message contains information generated by the USDA solely for the intended
recipients. Any unauthorized interception of this message or the use or disclosure of the information
it contains may violate the law and subject the violator to civil or criminal penalties. If you believe
you have received this message in error, please notify the sender and delete the email immediately.




                                                      Exhibit
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20    12 59
                                                           Page  - Page
                                                                    of 62 2 of 2
   General Background:
   In the State of Alaska’s Unified Command for response to COVID-19, the Mass Care Group
   operates under the direction of the Emergency Services Branch Director, who serves under the
   Unified Command’s Operations Section Chief. The Mass Care Group, in support of local
   communities, is responsible for statewide coordination of a variety of operations that support
   the public during disasters including sheltering, evacuation, pets, and feeding support. The Mass
   Care Group is comprised of numerous governmental, non-profit, and faith-based organizations
   who work collaboratively in focused taskforces. One of those taskforces is the Feeding Support
   Taskforce.

   The Mass Care Group, and the Feeding Task Force specifically, is assigned by the Unified
   Command to coordinate state level response to food shortages due to the COVID-19 disaster.
   They were not directly addressing food supply challenges, such a ferry service disruption, that
   may have existed prior to the COVID-19 disaster.

1) What has been the Mass Care Group’s process for determining if there are any food shortage
   issues that need to be addressed:


   a. The Mass Care Group has been in regular contact with local community emergency
      managers with a regular, weekly conference call, that began at the start of the disaster and
      has continued. On that weekly call, emergency managers from around the state are briefed
      on state operations and are provided an opportunity to raise concerns for their community
      that require statewide engagement and coordination. One of the issues covered on these
      weekly calls is feeding needs and food support.
   b. Throughout the disaster, the Mass Care Group has sent by email and/or phone call, and
      subsequently followed up by email, a local community assessment survey that inquired
      about multiple Mass Care issues and the community’s needs. (Assessment attached) In
      addition, in order to assess current feeding needs, in July, the Mass Care Group sent out a
      specific feeding needs survey to communities. These surveys are follow-up with telephone
      communication, and based on this information, Mass Care operations are targeted where
      there is need. Local level feeding support is one of the actions taken by the Mass Care
      Group’s Feeding taskforce based upon information gained through these surveys.
   c. The Alaska State Emergency Operations Center (SEOC) has broad experience supporting
      local communities in disasters and is able to receive telephone and email communications
      from communities every day. Early in the COVDI-19 disaster communities were made aware
      that SEOC was their contact for response during the disaster. When communities contact
      the SEOC with feeding support needs, SEOC engages the Mass Care Group to respond.


2) How the Mass Care Group has addressed any food shortage issues:
   a. First, commercial vendors, shipping, and transportation companies are contacted to verify if
      the shortage is through private-sector disruption and if so, how long the disruption is
      anticipated.
   b. Second, the Mass Care Group engages multiple non-profit, faith based, and volunteer
      agencies to address any shortages discovered. There have been multiple feeding support
      and local community food bank reinforcement missions conducted by the Alaska Food Bank,




                                                  Exhibit
    Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20    13 60
                                                       Page  - Page
                                                                of 62 1 of 3
            Salvation Army, and other Mass Care Group partners during this disaster to multiple rural
            and urban communities. (Response Examples attached).

    3) Specific examples of the contact you’ve had with the federal agents on these special actions to
       date.
       a. Shane Walker – USFS District Ranger, Ketchikan June 29, 2020
       b. Bob Rebarchik – Refuge Manager, Koyukuk/Nowitna/Innoko National Wildlife Refuge
           Manager, June 25, 2020
       c. Petersburg District Ranger and in-season manager, Ted Sandhofer, under delegation of
           authority from the Federal Subsistence Board, is responding to a request from the
           Organized Village of Kake to provide Federal harvest opportunities of moose and deer for
           reasons of public safety and food security during the COVID-19 pandemic.
           ted.sandhofer@usda.gov
       d. Federal Subsistence special action related to food security in Cordova and Prince William
           Sound Steve Namitz District Ranger Forest Service Chugach National Forest; Cordova Ranger
           District 907-424-4747 steven.namitz@usda.gov
       e. BLM about Office of Subsistence Management to validate requirements for food shortage /
           supply chain interruption for rural residents and Title VIII of ANILCA. Steve Wackowski
           Senior Adviser for Alaskan Affairs Department of the Interior 4230 University Drive, Suite
           300 Anchorage, AK 99508 907-271-5485 – office 907-330-9304 – cell and Kenneth M. Lord
           Assistant Regional Solicitor DOI Office of the Regional Solicitor Anchorage, Alaska 907-271-
           4184 (direct) 907-271-4131 (main)
       f. In addition, citizen email on Copper River/ Prince William Sound: (below) related to a
           discussion of opening subsistence fishing or change places that could be fished.
       “Mr. Fisher, I represent the Copper River/Prince William Sound Advisory Committee, and an
       emailing you as the state Mass Care Group representative. There is a federal action created by
       the Federal Subsistence Board and approved by the Secretary of Interior to create an emergency
       federal subsistence fishery this summer through emergency action from Covid 19. Authority
       through delegation has been given to the USFS District Ranger to create this fishery to last 60
       days this summer. I have been informed that consultation with the State emergency
       management team which you are the leader must happen prior to this fishery being created.
       This advisory committee is asking that the State and your office to oppose this action. This
       emergency has disallowed public input from day one and a large portion of the community of
       Cordova has been against a creation of this subsistence fishery for many years. If you or your
       staff would like further clarification of our position or any details associated with this emergency
       action feel free to call or email me. I know you have much more worthy problems that consume
       your day but this is important to this community and would hope the State oppose this. “

Statement Julyy 27, 2020

Mark W Roberts
State of Alaska COVID-19 Response, Unified Command
Operations Section Chief
2020_COVID-19@ak-prepared.com
SEOC: 907-428-7100


Alaska State Emergency Operations Center Manager



                                                      Exhibit
        Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20    13 61
                                                           Page  - Page
                                                                    of 62 2 of 3
Alaska Division of Homeland Security and Emergency Management
Direct (907) 428-7016 Email: mark.roberts@alaska.gov Web: http://www.ready.alaska.gov
SEOC (907) 428-7100 seoc@ak-prepared.com
Toll Free: (800) 478-2337
P.O. Box 5750
JBER, AK 99505-5750




                                                     Exhibit
       Case 3:20-cv-00195-SLG Document 4-3 Filed 08/10/20    13 62
                                                          Page  - Page
                                                                   of 62 3 of 3
